Exhibit 10.2

LEASE AGREEMENT

by and between

INTERCONTINENTAL FUND III 830 WINTER STREET, LLC,

as Landlord

and

IMMUNOGEN, INC.,

as Tenant

With respect to the property known as

830 Winter Street,

Waltham, Massachusetts 02451

Dated as of

July 27, 2007

 

--------------------------------------------------------------------------------


 


TABLE OF CONTENTS

SECTION

 

PAGE

 

 

 

 

 

1.

 

PREMISES

 

5

 

 

 

 

 

 

 

2.

 

LEASE TERM

 

5

 

 

 

 

 

 

 

3.

 

RENT

 

6

 

 

 

 

 

 

 

 

 

3.1

 

FIXED RENT AND ADDITIONAL RENT

 

6

 

 

 

 

 

 

 

 

 

3.2

 

LATE PAYMENT

 

6

 

 

 

 

 

 

 

4.

 

REAL ESTATE TAXES

 

6

 

 

 

 

 

 

 

 

 

4.1

 

TAX YEAR AND TAXES

 

6

 

 

 

 

 

 

 

 

 

4.2

 

PAYMENT OF TAXES

 

7

 

 

 

 

 

 

 

 

 

4.3

 

REFUND SHARING

 

7

 

 

 

 

 

 

 

 

 

4.4

 

ABATEMENT INITIATED BY TENANT

 

7

 

 

 

 

 

 

 

5.

 

OPERATING EXPENSES

 

8

 

 

 

 

 

 

 

 

 

5.1

 

PAYMENT OF OPERATING EXPENSES; DEFINITIONS

 

8

 

 

 

 

 

 

 

 

 

5.2

 

CERTAIN DEFINITIONS

 

8

 

 

 

 

 

 

 

 

 

5.3

 

ESTIMATED PAYMENTS

 

9

 

 

 

 

 

 

 

 

 

5.4

 

TENANT’S RIGHT TO REVIEW

 

10

 

 

 

 

 

 

 

6.

 

UTILITIES AND OTHER SERVICES

 

10

 

 

 

 

 

 

 

 

 

6.1

 

UTILITIES

 

10

 

 

 

 

 

 

 

 

 

6.2

 

WATER

 

11

 

 

 

 

 

 

 

 

 

6.3

 

BUSINESS DAYS AND BUSINESS HOURS

 

11

 

 

 

 

 

 

 

 

 

6.4

 

SECURITY

 

11

 

 

 

 

 

 

 

 

 

6.5

 

CAFETERIA

 

11

 

 

 

 

 

 

 

7.

 

SECURITY DEPOSIT; LETTER OF CREDIT

 

12

 

 

 

 

 

 

 

 

 

7.1

 

SECURITY DEPOSIT

 

12

 

 

 

 

 

 

 

 

 

7.2

 

LETTER OF CREDIT

 

13

 

 

 

 

 

 

 

8.

 

USE OF PREMISES

 

14

 

 

 

 

 

 

 

 

 

8.1

 

PERMITTED USES

 

14

 

 

 

 

 

 

 

 

 

8.2

 

PROHIBITED USES

 

15

 

 

 

 

 

 

 

 

 

8.3

 

HAZARDOUS MATERIALS

 

15

 

 

 

 

 

 

 

 

 

8.4

 

COMPLIANCE WITH LEGAL AND INSURANCE REQUIREMENTS

 

18

 

 

 

 

 

 

 

9.

 

INDEMNIFICATION

 

18

 

 

 

 

 

 

 

10.

 

CONSTRUCTION

 

19

 

1


--------------------------------------------------------------------------------


 

 

10.1

 

LANDLORD’S WORK

 

19

 

 

 

 

 

 

 

 

 

10.2

 

TENANT’S WORK

 

20

 

 

 

 

 

 

 

 

 

10.3

 

QUALITY AND PERFORMANCE OF WORK

 

21

 

 

 

 

 

 

 

 

 

10.4

 

CONSTRUCTION ALLOWANCE

 

21

 

 

 

 

 

 

 

 

 

10.5

 

CONVERSION OF CONSTRUCTION ALLOWANCE

 

22

 

 

 

 

 

 

 

 

 

10.6

 

INTENTIONALLY DELETED

 

23

 

 

 

 

 

 

 

 

 

10.7

 

MANAGEMENT FEE

 

23

 

 

 

 

 

 

 

 

 

10.8

 

COMPLETION OF TENANT’S WORK

 

23

 

 

 

 

 

 

 

11.

 

ALTERATIONS, ADDITIONS OR IMPROVEMENTS BY TENANT

 

23

 

 

 

 

 

 

 

11.1

 

ALTERATIONS BY TENANT

 

23

 

 

 

 

 

 

 

 

 

11.2

 

ADDITIONAL COVENANTS REGARDING ALTERATIONS

 

24

 

 

 

 

 

 

 

 

 

11.3

 

REMOVAL OF ALTERATIONS

 

24

 

 

 

 

 

 

 

12.

 

TENANT MAINTENANCE AND REPAIR

 

24

 

 

 

 

 

13.

 

LANDLORD MAINTENANCE AND REPAIR

 

25

 

 

 

 

 

14.

 

ASSIGNMENT AND SUBLETTING

 

25

 

 

 

 

 

 

 

14.1

 

PROPOSED SUBTENANTS AND ASSIGNEES

 

25

 

 

 

 

 

 

 

 

 

14.2

 

ADVERTISING

 

26

 

 

 

 

 

 

 

 

 

14.3

 

RIGHT TO SHARE PROFITS

 

26

 

 

 

 

 

 

 

 

 

14.4

 

RIGHT TO RECAPTURE

 

26

 

 

 

 

 

 

 

 

 

14.5

 

TENANT’S ASSIGNMENT/SUBLET NOTICE

 

27

 

 

 

 

 

 

 

 

 

14.6

 

LEGAL AND ADMINISTRATIVE COSTS

 

28

 

 

 

 

 

 

 

 

 

14.7

 

ASSIGNMENT AND SUBLETTING TO A BIOTECH AFFILIATED ENTITY

 

28

 

 

 

 

 

 

 

15.

 

ACCEPTANCE OF RENT; NEW DIRECTORY NAME

 

28

 

 

 

 

 

 

 

15.1

 

ACCEPTANCE OF RENT AND/OR NEW DIRECTORY NAME

 

28

 

 

 

 

 

 

 

 

 

15.2

 

RIGHT TO REMOVE NEW DIRECTORY NAME

 

28

 

 

 

 

 

 

 

16.

 

EMINENT DOMAIN

 

29

 

 

 

 

 

 

 

16.1

 

TERMINATION UPON TAKING OF WHOLE

 

29

 

 

 

 

 

 

 

 

 

16.2

 

TERMINATION UPON PARTIAL TAKING

 

29

 

 

 

 

 

 

 

 

 

16.3

 

RESTORATION OR TERMINATION UPON PARTIAL TAKING

 

29

 

 

 

 

 

 

 

 

 

16.4

 

APPORTIONMENT OF AWARD

 

29

 

 

 

 

 

 

 

 

 

16.5

 

APPORTIONMENT OF RENT

 

29

 

 

 

 

 

 

 

 

 

16.6

 

DUTY TO ARBITRATE

 

29

 

 

 

 

 

 

 

17.

 

FIRE OR OTHER CASUALTY

 

30

 

2


--------------------------------------------------------------------------------


 

18.

 

INSURANCE; WAIVER OF SUBROGATION

 

31

 

 

 

 

 

 

 

18.1

 

TENANT’S INSURANCE

 

31

 

 

 

 

 

 

 

 

 

18.2

 

INSURANCE DURING CONSTRUCTION

 

32

 

 

 

 

 

 

 

 

 

18.3

 

WAIVER OF SUBROGATION

 

32

 

 

 

 

 

 

 

 

 

18.4

 

LANDLORD’S INSURANCE

 

33

 

 

 

 

 

 

 

19.

 

INSPECTION; ACCESS; CHANGES IN BUILDING FACILITIES

 

33

 

 

 

 

 

20.

 

DEFAULT

 

34

 

 

 

 

 

21.

 

LANDLORD’S RIGHTS AND REMEDIES

 

34

 

 

 

 

 

 

 

21.1

 

LANDLORD’S REMEDIES

 

34

 

 

 

 

 

 

 

 

 

21.2

 

INJUNCTION

 

35

 

 

 

 

 

 

 

 

 

21.3

 

WAIVER OF REDEMPTION

 

36

 

 

 

 

 

 

 

 

 

21.4

 

NOT EXCLUSIVE RIGHT

 

36

 

 

 

 

 

 

 

 

 

21.5

 

EXPENSES

 

36

 

 

 

 

 

 

 

22.

 

LANDLORD’S RIGHT TO CURE TENANT’S DEFAULT

 

36

 

 

 

 

 

23.

 

ESTOPPELS

 

36

 

 

 

 

 

 

 

23.1

 

TENANT ESTOPPEL CERTIFICATE

 

36

 

 

 

 

 

 

 

 

 

23.2

 

LANDLORD ESTOPPEL CERTIFICATE

 

36

 

 

 

 

 

 

 

24.

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

37

 

 

 

 

 

25.

 

CONDOMINIUM CONVERSION CONTINGENCY

 

37

 

 

 

 

 

26.

 

FINANCIAL STATEMENTS

 

38

 

 

 

 

 

27.

 

HOLDING OVER

 

38

 

 

 

 

 

28.

 

YIELD UP

 

38

 

 

 

 

 

 

 

28.1

 

COVENANT

 

38

 

 

 

 

 

 

 

 

 

28.2

 

TENANT’S REMOVAL OBLIGATION

 

39

 

 

 

 

 

 

 

 

 

28.3

 

CERTAIN RIGHTS OF LANDLORD

 

40

 

 

 

 

 

 

 

29.

 

PERSONAL PROPERTY TAXES

 

40

 

 

 

 

 

30.

 

BROKERS

 

40

 

 

 

 

 

31.

 

NOTICES

 

41

 

 

 

 

 

32.

 

MISCELLANEOUS

 

41

 

 

 

 

 

 

 

32.1

 

AUTHORITY

 

41

 

 

 

 

 

 

 

 

 

32.2

 

SUCCESSORS AND ASSIGNS

 

41

 

 

 

 

 

 

 

 

 

32.3

 

WAIVERS

 

42

 

 

 

 

 

 

 

 

 

32.4

 

WAIVER OF TRIAL BY JURY

 

42

 

3


--------------------------------------------------------------------------------


 

 

32.5

 

LIMITATION OF LANDLORD’S LIABILITIES

 

42

 

 

 

 

 

 

 

 

 

32.6

 

TIME OF THE ESSENCE

 

42

 

 

 

 

 

 

 

 

 

32.7

 

SEVERABILITY

 

42

 

 

 

 

 

 

 

 

 

32.8

 

HEADINGS AND TERMS

 

42

 

 

 

 

 

 

 

 

 

32.9

 

LEASE NOT BINDING UNTIL EXECUTED AND DELIVERED

 

42

 

 

 

 

 

 

 

 

 

32.10

 

COUNTERPARTS

 

42

 

 

 

 

 

 

 

 

 

32.11

 

AMENDMENT AND MODIFICATION

 

43

 

 

 

 

 

 

 

 

 

32.12

 

GOVERNING LAW

 

43

 

 

 

 

 

 

 

 

 

32.13

 

CROSS-DEFAULT

 

43

 

 

 

 

 

 

 

33.

 

PARKING

 

43

 

 

 

 

 

34.

 

SIGNAGE

 

43

 

 

 

 

 

35.

 

RIGHT OF FIRST OFFER

 

43

 

 

 

 

 

36.

 

EXTENSION OPTION

 

44

 

 

 

 

 

37.

 

FAIR MARKET RENTAL

 

45

 

 

 

 

 

 

 

37.1

 

FAIR MARKET RENTAL

 

45

 

 

 

 

 

 

 

 

 

37.2

 

FAIR MARKET RENTAL DURING ANY EXTENSION TERM

 

45

 

 

 

 

 

 

 

 

 

37.3

 

ARBITRATION

 

45

 

 

 

 

 

 

 

38.

 

ANCILLARY SPACE

 

46

 

 

 

 

 

39.

 

BUILDING RULES AND REGULATIONS

 

47

 

 

 

 

 

40.

 

LANDLORD REPRESENTATION

 

48

 

 

 

 

 

41.

 

EXHIBITS AND ADDENDA

 

48

 

 

 

 

 

 

 

EXHIBIT “A” LEGAL DESCRIPTION

 

A-1

 

 

 

 

 

 

 

EXHIBIT “B” PREMISES

 

B-1

 

 

 

 

 

 

 

EXHIBIT “C” FIXED RENT

 

C-1

 

 

 

 

 

 

 

EXHIBIT “D” PROVISIONS REGARDING ADDITIONAL RENT

 

D-1

 

 

 

 

 

 

 

EXHIBIT “E” FORM OF COMMENCEMENT DATE CERTIFICATE

 

E-1

 

 

 

 

 

 

 

EXHIBIT “F” BUILDING RULES AND REGULATIONS

 

F-1

 

 

 

 

 

 

 

EXHIBIT “G” FORM OF TENANT ESTOPPEL CERTIFICATE

 

G-1

 

 

 

 

 

 

 

EXHIBIT “H” FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

H-1

 

 

 

 

 

 

 

EXHIBIT “I” DRAFT LETTER OF CREDIT

 

I-1

 

 

 

 

 

 

 

EXHIBIT “J” BASE BUILDING SPECIFICATIONS

 

J-1

 

 

 

 

 

 

 

EXHIBIT “K” TENANT DESIGN MANUAL

 

K-1

 

 

 

 

 

 

 

EXHIBIT “L” TENANT PLANS

 

L-1

 

 

 

 

 

 

 

EXHIBIT “M” PERMITTED HAZARDOUS MATERIALS AND PROTOCOL

 

M-1

 

 

 

 

 

 

 

EXHIBIT “N” INTENTIONALLY DELETED

 

N-1

 

 

 

 

 

 

 

EXHIBIT “O” TENANT’S CORPORATE LOGO

 

O-1

 

4


--------------------------------------------------------------------------------


LEASE AGREEMENT

THIS LEASE AGREEMENT (“Lease”) is made and entered into as of this 27th day of
July 2007 by and between Intercontinental Fund III 830 Winter Street, LLC, a
Massachusetts limited liability company (“Landlord”), and ImmunoGen, Inc., a
Massachusetts corporation (“Tenant”).

Intending to be legally bound, Landlord and Tenant agree as set forth below.

1.                         PREMISES. Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord, for the term and subject to and with the benefit of
the terms, covenants, conditions, agreements and provisions hereof, part of the
Basement, First, Second and Third Floors (the “Premises”), as shown on Exhibit
“B” attached hereto and made part of hereof, in the building (the “Building”)
erected on the land located at 830 Winter Street, Waltham, Massachusetts 02451
(the “Land”), and as more particularly described in Exhibit “A” attached hereto
and made a part hereof. For purposes of this Lease, the property (the
“Property”) shall mean the Land and all of the buildings now or hereafter
located thereon. Tenant shall have, as appurtenant to the Premises, the
non-exclusive right to use, and permit its invitees to use in common with
Landlord and others, the elevators, escalators, stairways, walkways, driveways
and access roads necessary for access to the Premises and the parking areas,
loading areas, trash enclosures, pedestrian sidewalks, landscaped areas,
recreation areas and other areas and facilities, if any, which are located on
the Land and designated by Landlord from time to time for the non-exclusive use
of tenants and other occupants of the Building or improvements on the Land (the
“Common Areas”). For purposes of this Lease, Tenant’s proportionate share
(“Tenant’s Proportionate Share”) shall be calculated by dividing the total
rentable area of the Premises (88,930 rentable square feet) by the total
rentable area of the Building (182,106 rentable square feet). Landlord and
Tenant acknowledge and accept the rentable square feet as set forth herein and
neither Landlord nor Tenant shall have the right to demand remeasurement or
recalculation of the rentable square feet with respect to the Premises or the
Building. It is hereby agreed that as of the Lease Commencement Date (as
hereinafter defined), Tenant’s Proportionate Share shall be equal to 48.83%.

2.                         LEASE TERM. The lease term (the “Lease Term”) shall
commence after (a) the mutual execution and delivery of this Lease, and (b) the
delivery by Tenant to Landlord (as beneficiary) of a standby letter of credit
(“Letter of Credit”), a draft of which is attached hereto as Exhibit “I”, in
form and content satisfactory to Landlord in the amount of $3,823,990.00 (the
“Lease Commencement Date”) and shall continue for a period of twelve (12) years
after the Rent Commencement Date (as hereinafter defined) unless extended or
terminated as provided in this Lease (the “Expiration Date”). After the Rent
Commencement Date, Tenant shall, within ten (10) Business Days (as hereinafter
defined) of receipt thereof, execute a Commencement Date Certificate
substantially similar to the form attached hereto as Exhibit “E” confirming the
Lease Commencement Date, the Rent Commencement Date and the Expiration Date.
Landlord shall not be in breach of this Lease nor be liable to Tenant for delay
in delivery of possession of the Premises to Tenant resulting from delay in
completing construction of or alterations to the Premises which Landlord has
agreed to perform under this Lease or by reason of matters beyond Landlord’s
reasonable control, except as otherwise set forth in this Lease. If Landlord
cannot deliver possession of the Premises on the Lease Commencement Date,
Landlord may delay the Lease Commencement Date until the date on which Landlord
can deliver possession of the Premises and shall provide Tenant with written
notice of any delayed Lease Commencement Date. The date set forth in such notice
as the delayed Lease Commencement Date shall be deemed the Lease Commencement
Date, and the Rent Commencement Date and Expiration Date of this Lease shall be
correspondingly extended by the period of delay. At the request of Landlord,
Tenant shall countersign Landlord’s notice to confirm the delayed Lease
Commencement Date as the Lease Commencement Date; provided, however, that
Tenant’s failure to countersign such notice shall not impair Landlord’s
designation of the new Lease

5


--------------------------------------------------------------------------------


Commencement Date. Tenant shall not have any right to enter the Premises prior
to the Lease Commencement Date.

3.                         RENT.

3.1                    Fixed Rent and Additional Rent. Tenant shall pay fixed
rent (“Fixed Rent”) beginning on the later of (a) the date that is ten (10)
months after the Lease Commencement Date, or (b) the date that Tenant receives a
Certificate of Occupancy for the entire Premises from the City of Waltham, but
in no event later than May 1, 2008, subject, however, to any delayed Lease
Commencement Date (as contemplated in Section 2) or any Landlord Delay (as
hereinafter defined) (the “Rent Commencement Date”) in monthly installments each
equal to one-twelfth (1/12) of the annual Fixed Rent (the “Annual Fixed Rent”),
as set forth on Exhibit “C” attached hereto and made a part hereof, without
prior notice or demand, and without any setoff or deduction whatsoever (except
as otherwise set forth in this Lease), in advance, on the first day of each
month at such place as Landlord may direct. In addition to Fixed Rent, and as
more fully set forth below, Tenant shall pay to Landlord additional rent
(“Additional Rent”). All amounts payable by Tenant to Landlord under this Lease
other than Fixed Rent shall constitute Additional Rent and shall be paid without
any setoff or deduction whatsoever as provided herein (except as otherwise set
forth in this Lease). “Rent” shall mean Fixed Rent and Additional Rent. If the
Lease Term shall commence or expire on other than the first or last day, as
applicable, of a calendar month, such monthly installment of Fixed Rent and
Additional Rent (if any), shall be prorated for each calendar day of such
partial month.

3.2                    Late Payment. If any portion of Fixed Rent, Additional
Rent or any other sum payable to Landlord hereunder shall be due and unpaid for
more than seven (7) days after its due date, it shall bear interest at a rate
equal to the lesser of (i) ten percent (10%) per annum and (ii) the maximum
legal rate permitted by law (the “Default Rate”) from the due date until the
date of payment thereof by Tenant. In addition Tenant shall pay a late charge
equal to four percent (4%) of the late payment. If any payment tendered by
Tenant shall fail collection on presentment, Tenant shall reimburse Landlord for
all charges imposed by Landlord’s bank on account thereof and pay to Landlord a
bad check fee equal to the lesser of (a) $100.00 and (b) the maximum charge
permitted by law. In no event shall Landlord be deemed to contract for or
receive charges by way of interest or otherwise in excess of those permitted by
law and any sum paid in excess of that permitted shall be refunded or credited
to Tenant.

4.                         REAL ESTATE TAXES.

4.1                    Tax Year and Taxes. “Tax Year” shall mean a twelve (12)
month period commencing on July 1 and falling wholly or partially within the
Lease Term, and “Taxes” shall mean (a) all ad valorem real estate taxes,
assessments (special or otherwise), levies, fees and all other government
levies, exactions and charges of every kind and nature, general and special,
ordinary and extraordinary, foreseen and unforeseen, which are, at any time
prior to or during the Lease Term, imposed or levied upon or assessed against
(i) the Premises or any portion thereof, or (ii) the Land (including Common
Areas), and (b) Landlord’s reasonable expenses of any proceeding to contest,
determine or reduce any of the foregoing items included in Taxes, but the amount
of special taxes or special assessments included in Taxes shall be limited to
the amount of the installment (plus any interest, other than penalty interest,
payable thereon) of such special tax or special assessment required to be paid
during the year in respect of which such Taxes are being determined. There shall
be excluded from Taxes (x) all Taxes assessed on buildings located on any
portion of the Land other than the Building, and (y) all income, estate,
succession, inheritance, franchise and transfer taxes of Landlord; provided,
however, that if at any time during the Lease Term the present system of ad
valorem taxation of real property shall be changed so that a capital levy,
franchise, income, profits, sales, rental, use and occupancy, or other tax or
charge shall (i)

6


--------------------------------------------------------------------------------


in whole or in part be substituted for such ad valorem tax or (ii) be imposed
solely on or with respect to real property or the income generated thereby, and,
in either case, be levied against, or be payable by, Landlord with respect to
the Premises or any portion thereof, such tax or charge shall be included in the
term “Taxes” for the purposes of this Article, but only to the extent that the
same would be payable if the Property were the only property of Landlord.

4.2                    Payment of Taxes. Beginning on the Rent Commencement
Date, Tenant shall pay to Landlord for each Tax Year, as Additional Rent, an
amount equal to Tenant’s Proportionate Share of the Taxes. Such amount shall be
apportioned (a) to account for any adjustment in Tenant’s Proportionate Share
during any Tax Year, and (b) for any partial Tax Year that falls in any portion
of the Lease Term. Estimated payments by Tenant on account of Taxes shall be
made on the first day of each and every calendar month during the term of this
Lease, in the fashion herein provided for the payment of Fixed Rent. Promptly
after receipt by Landlord of bills for such Taxes, Landlord shall provide copies
of such bills to Tenant along with Landlord’s allocation of the Taxes and
Landlord’s computation of Tenant’s payment on account thereof. If estimated
payments theretofore made by Tenant for the Tax Year covered by such bills
exceed the required payment on account thereof for such Tax Year, Landlord shall
within thirty (30) days after Landlord’s delivery to Tenant of such bills refund
such overpayment to Tenant (less any amount then owed to Landlord by Tenant
under this Lease, in which case Landlord promptly shall notify Tenant of such
offset ); but if the required payments on account thereof for such Tax Year are
greater than estimated payments theretofore made on account thereof for such Tax
Year, Tenant shall pay the difference to Landlord within thirty (30) days after
being so advised by Landlord, and the obligation to make such refund or payment
for any period within the Lease Term shall survive expiration of the Lease Term.
Except for the foregoing reconciliation on account of Taxes for Tenant’s
estimated payments, Tenant shall not be liable to Landlord to pay any Taxes
first billed to Tenant by Landlord more than one year after the end of the
fiscal year in which Landlord received a final bill therefor.

4.3                    Refund Sharing. If Landlord shall receive any refund or
reimbursement of Taxes of which Tenant paid a share under this Lease, then out
of any balance remaining thereof after deducting Landlord’s reasonable expenses
in obtaining such refund or reimbursement not previously included in such Taxes
as provided above, Landlord shall pay to Tenant, a portion of such refund or
reimbursement or sum in lieu thereof (apportioned if such refund or
reimbursement is for a Tax Year a portion of which falls outside the applicable
Lease Term) that bears the same proportion to the entire refund or reimbursement
as the portion of Taxes (as to which the refund or reimbursement was obtained)
paid by Tenant bears to the entire amount of such Taxes.

4.4                    Abatement Initiated by Tenant. Tenant may from time to
time (but not more frequently than once a year) request that a real estate tax
abatement be sought on the tax parcel(s) on which the Premises and the Land are
located, whereupon Landlord shall either (a) prosecute a contest of the tax and
assessment basis of such tax parcel(s) and the taxes and assessment levied
thereon, or (b) permit Tenant to contest on behalf of Landlord the tax and
assessment basis of the tax parcel(s) on which the Premises and the Land are
located and the taxes and assessments levied thereon. In the event Landlord
makes the election described in clause (b) above and Tenant performs such
contest, then Tenant (i) shall pay all costs and expenses in connection
therewith, (ii) shall keep Landlord informed about the status of such contest,
and (iii) shall indemnify and hold Landlord harmless from any and all costs,
claims and liabilities relating thereto, provided that if Tenant is successful
in obtaining a real estate tax abatement, Tenant shall be entitled to
reimbursement from the abatement proceeds of its reasonable costs and expenses
in connection with obtaining such abatement. Tenant shall not settle any tax
abatement proceeding without the prior consent of Landlord, which shall not be
unreasonably withheld or delayed. Furthermore, Tenant shall post with the
applicable governmental authority any and all necessary bonds or deposits or
similar security required by such authority so that Landlord’s interests shall
not be jeopardized by reason of such

7


--------------------------------------------------------------------------------


contest by Tenant. Notwithstanding the foregoing, Landlord may refuse to permit
or undertake any contest requested by Tenant as provided in this Section, so
long as Landlord has a reasonable basis for doing so and promptly notifies
Tenant thereof. Without limiting the generality of the foregoing: (x) the filing
of a subdivision plan or the request for zoning relief or approvals, whether
site plan approval, special permit or otherwise, shall be a reasonable basis for
Landlord to refuse to permit or undertake any such contest; and (y) at any time
when an Event of Default has occurred and remains outstanding, Landlord may
refuse to permit or undertake any contest requested by Tenant or may require
Tenant to terminate any contest then underway, and in such event, Tenant agrees
to terminate any such ongoing contest.

5.                         OPERATING EXPENSES.

5.1                    Payment of Operating Expenses; Definitions. Beginning on
the Rent Commencement Date, Tenant shall pay to Landlord, as Additional Rent,
Tenant’s Proportionate Share of Operating Expenses (as hereinafter defined) in
accordance with Section 5. The amounts due from Tenant under Section 5 are
collectively referred to as “Tenant’s Proportionate Share of Operating
Expenses”. Payments by Tenant on account of Tenant’s Proportionate Share of
Operating Expenses shall be made monthly at the time and in the fashion herein
provided for the payment of Fixed Rent. The amount so to be paid to Landlord
shall be an amount from time to time reasonably estimated by Landlord to be
sufficient to aggregate a sum equal to Tenant’s Proportionate Share of Operating
Expenses for each calendar year. Operating Expenses for any partial calendar
year at the beginning or end of the Lease Term shall be prorated.

5.2                    Certain Definitions.

(a)                      “Building Operating Expenses” means, without
duplicating any cost included in Land Operating Expenses (as hereinafter
defined), to the extent not borne directly by Tenant under this Lease,
Landlord’s cost of operating and maintaining the Building, which shall include,
without limitation: the cost of premiums for all insurance carried by Landlord
on the Building, or in connection with the use and occupancy thereof, including
but not limited to all risk, general liability, excess liability, rent loss
(including extended rent loss coverage), boiler and equipment, flood and
earthquake; the reasonable amount of any deductible from any insurance claim of
Landlord (but only in the event of an actual claim paid and settled);
commercially reasonable compensation, fringe benefits, worker’s compensation
insurance premiums and payroll taxes paid to, for or with respect to all persons
directly engaged in managing the Building; the cost of steam, water, sewer, gas,
oil and electricity, and other utility charges, excluding such utility charges
separately chargeable to tenants, whether for additional or special services or
otherwise; the cost of security and fire protection services, if any; the cost
of property level accounting; costs of compliance with any Legal Requirements
(as hereinafter defined) enacted after the Lease Commencement Date applicable to
improvements to the Building, provided, however, that any such cost that
constitutes a capital expenditure shall be subject to the amortization
requirements applicable to Ordinary Capital Improvements (as hereinafter
defined); and other commercially reasonable expenses paid in connection with the
Building and not related to operation, cleaning, maintenance or repair thereof
that are the obligation of Tenant under this Lease.

(b)                     “Land Operating Expenses” means, without duplicating any
cost included in Building Operating Expenses, Landlord’s cost of operating and
maintaining the Land, which shall include, without limitation: premiums for all
general liability and excess liability insurance carried by Landlord on the
Land; operational, maintenance and repair costs of easements benefiting the Land
(including the cost of operation, maintenance and repair of any water loop
providing fire protection to the Premises); costs of compliance with any Legal
Requirements enacted after the Lease Commencement

8


--------------------------------------------------------------------------------


Date applicable to improvements on the Land other than buildings (including the
Building), provided, however, that any such cost that constitutes a capital
expenditure shall be subject to the amortization requirements applicable to
Ordinary Capital Improvements; the reasonable amount deductible from any
insurance claim of Landlord (but only in the event of an actual claim paid and
settled); commercially reasonable compensation, fringe benefits, worker’s
compensation, insurance premiums and payroll taxes paid to, for or with respect
to all persons directly engaged in operating or maintaining the Land; the cost
of landscaping; the cost of maintenance; water, electricity, and other utility
charges, excluding such utility charges separately chargeable to tenants,
whether for additional or special services or otherwise; the cost of
maintenance, repairs and replacements (other than repairs and replacements
reasonably collectible from contractors under guarantees); the cost of snow, ice
and sand removal; payments under service contracts with independent contractors;
the cost of any Ordinary Capital Improvements, provided that the cost of any
such Ordinary Capital Improvements shall be amortized over the customary useful
life of the improvement in question, together with interest on the unamortized
balance at a rate of ten percent (10%) per annum (the “Interest Rate”); and
other commercially reasonable expenses paid in connection with operation or
maintenance of the Land.

(c)                      “Ordinary Capital Improvement” means any improvement
which (i) is required to be made in order to cause the Building or the Land to
comply with any Legal Requirements enacted after the Lease Commencement Date, or
(ii) is a replacement or repair of existing improvements, structures, systems or
equipment necessary to keep the Common Areas in good repair and working order,
taking into account the intended life of the relevant improvement, structure,
system or equipment.

(d)                     The Building Operating Expenses and the Land Operating
Expenses are collectively referred to herein as the “Operating Expenses”.

(e)                      Notwithstanding the foregoing, Operating Expenses:

(i)                         shall not include any expense of further development
of the Land, without limitation, any costs of site work, demolition,
constructing additions to any existing buildings on the Property (including the
Building), or new buildings on the Property, or otherwise further developing or
redeveloping the Property;

(ii)                      shall not include any of the items specified in
Exhibit “D”; and

(iii)                   shall be subject to the limitations specified in Exhibit
“D”.

(f)                        With regard to any Operating Expenses that are
incurred in connection with any Building service or system that is dedicated
solely to servicing either (i) exclusively the laboratory uses in the Premises,
or (ii) the laboratory uses in the Premises collectively with other laboratory
uses being conducted within the Building (“Lab Dedicated Expenses”), such Lab
Dedicated Expenses shall be equitably shared among all laboratory space tenants
in the Building benefiting from such service, with respective shares of the Lab
Dedicated Expenses being either (i) shared proportionally, based on the square
footage served thereby, if applicable (such as wherever usage is not reasonably
measurable by metering or other such measurement method), or (ii) separately
metered (any such metering to be at Landlord’s sole cost and expense) for the
various lab spaces being served thereby, but in any case equitably allocated by
Landlord to account for consumption or use of such service or system resource.

5.3                    Estimated Payments. Annually, Landlord shall render to
Tenant a certified statement (such certification to include that the statement
is (a) accurate and complete and (b) prepared in accordance with the terms,
covenants, conditions, agreements and provisions of this Lease) in reasonable

9


--------------------------------------------------------------------------------


detail showing for the preceding calendar year or fraction thereof, as the case
may be, the Operating Expenses and Tenant’s Proportionate Share of Operating
Expenses and prepared in accordance with Generally Accepted Accounting
Principles (“GAAP”) consistently applied. The Landlord shall use diligent
efforts to deliver the statement not later than ninety (90) days after the end
of each calendar year or fraction thereof at the beginning or at the end of the
Lease Term. Said statement to be rendered to Tenant also shall show for the
preceding calendar year or fraction thereof, as the case may be, the amounts of
Operating Expenses already paid by Tenant. If at the time such statement is
rendered it is determined with respect to any calendar year that Tenant has paid
(i) less than Tenant’s Proportionate Share of Operating Expenses or (ii) more
than Tenant’s Proportionate Share of Operating Expenses, then, in the case of
(i) Tenant shall pay to Landlord, as Additional Rent, within thirty (30) days of
such statement the amounts of such underpayment and, in the case of (ii)
Landlord shall refund such overpayment to Tenant within thirty (30) days (less
any amount then owed to Landlord by Tenant under this Lease, in which case
Landlord promptly shall notify Tenant of such offset). The obligation to make
such payment or refund for any partial calendar year at the end of the Lease
Term shall survive the Lease Term. In no event shall Tenant be obligated to make
any payment with respect to any Operating Expense first billed to Tenant more
than twelve (12) months after the end of the calendar year in which the
Operating Expense was incurred.

5.4                    Tenant’s Right to Review. Tenant shall have the right to
examine, copy and audit Landlord’s books and records relating to Operating
Expenses and the allocation of expenses made by Landlord establishing Tenant’s
Proportionate Share of Operating Expenses for any calendar year for a period of
twelve (12) months following the date that Tenant receives the statement of
Operating Expenses and Tenant’s Proportionate Share of Operating Expenses for
such year from Landlord. Tenant shall give Landlord not less than thirty (30)
days’ prior notice of its intention to examine and audit such books and records,
and such examination and audit shall take place in the Greater Boston Area at a
site mutually agreeable to Landlord and Tenant. All costs of the examination and
audit shall be borne by Tenant; provided, however, that if such examination and
audit establishes that the actual Operating Expenses or the amount allocated to
Tenant’s Proportionate Share of Operating Expenses for the year in question are
less than the amount set forth as the annual Operating Expenses on the annual
statement delivered to Tenant by at least five percent (5%), then Landlord shall
pay the reasonable costs of such examination and audit. If, pursuant to such
examination and audit, the payments made for such year by Tenant exceed Tenant’s
required payment on account thereof for such calendar year, Landlord shall
promptly refund such overpayment. If the payments made by Tenant for such year
are less than Tenant’s required payment as established by the examination and
audit, Tenant shall pay the deficiency to Landlord within thirty (30) days after
conclusion of the examination and audit as well as Landlord’s commercially
reasonable out-of-pocket costs in connection with such examination and audit.
The obligation to make such payment or refund for any period within the Lease
Term shall survive expiration of the Lease Term. If Tenant does not elect to
exercise its right to examine and audit Landlord’s books and records for any
calendar year within the time period provided for by this paragraph, Tenant
shall have no further right to challenge Landlord’s statement of Operating
Expenses and Tenant’s Proportionate Share of Operating Expenses with respect to
that particular calendar year.

6.                         UTILITIES AND OTHER SERVICES.

6.1                    Utilities. Tenant shall pay, or cause to be paid,
directly to the proper authorities charged with the collection thereof, all
charges for any utilities or services directly metered to Tenant used or
consumed in the Premises. For those utilities not directly metered to Tenant, to
the extent feasible, Landlord shall either (at Landlord’s sole cost and expense)
sub-meter such utility or determine Tenant’s charge for the cost of such utility
based on Tenant’s Proportionate Share of such utility, and shall charge Tenant a
utility charge for such service, which such charge shall specifically not be
included in the

10


--------------------------------------------------------------------------------


Operating Expenses. At the start of the Lease Term, (a) electric service will be
provided/charged to Tenant through sub-meters installed by Landlord at
Landlord’s expense; and (b) natural gas service and hot and cold water supply
will be provided/charged to Tenant based on Tenant’s Proportionate Share of such
utility as provided above. For all utility charges Landlord will provide a full
accounting of utility charges for the whole Building service and any of the
allocated or sub-metered services under the whole Building service.
Notwithstanding anything contained in this Lease to the contrary, if (i) an
interruption, suspension or stoppage of an Essential Service (as hereinafter
defined) shall occur, except any of the same caused by the negligence or
intentional acts of Tenant or Tenant’s employees, contractors, agents or
invitees, or any person claiming by, through or under Tenant, or due to any
Event of Casualty as provided for in Section 17 (any such interruption of an
Essential Service being hereinafter referred to as a “Service Interruption”),
and (ii) such Service Interruption occurs or continues as a result of the
negligence or intentional acts of Landlord or Landlord’s employees, contractors,
agents or representatives, and (iii) such Service Interruption continues for
more than five (5) consecutive Business Days (as hereinafter defined) after
Landlord shall have received notice thereof from Tenant, and (iv) as a result of
such Service Interruption, the conduct of Tenant’s normal business operations in
the Premises is materially and adversely affected, then there shall be an
abatement of one day’s Fixed Rent and Additional Rent for each day during which
such Service Interruption continues after such five (5) consecutive Business Day
period; provided, however, that if any part of the Premises is reasonably
useable for Tenant’s normal business operations or if Tenant conducts all or any
part of its operations in any portion of the Premises notwithstanding such
Service Interruption, then the amount of each daily abatement of Fixed Rent and
Additional Rent shall only be proportionate to the nature and extent of the
interruption of Tenant’s normal business operations or ability to use the
Premises. For purposes hereof, the term “Essential Service” shall mean each of
the following services: access to the Premises, electric service, natural gas
service, hot and cold water supply, sewer / septic service, and HVAC service (to
the extent controlled by Landlord).

6.2                    Water. Landlord shall provide water for fire protection
purposes to the Premises during the Lease Term by means of the existing fire
loop system and City of Waltham hydrants located at the Property, as the same
may be improved or replaced from time to time. Landlord shall provide domestic
hot and cold water for the conduct of Tenant’s business, utilizing the existing
domestic water booster pumps, so that water pressure of between 80 – 100 pounds
per square inch is delivered to the Premises.

6.3                    Business Days and Business Hours. “Business Days” means
Monday through Friday, excluding Saturdays, Sundays and federal or state legal
holidays. “Business Hours” means 8:00 a.m. to 6:00 p.m. on Business Days, and
9:00 a.m. to 1:00 p.m. on Saturdays.

6.4                    Security. Landlord shall provide on-site security
services to the Building on a 24 hours per day, 7 days per week, 52 weeks per
year basis. Tenant shall have access to the Premises and the parking facilities
on a 24 hours per day, 7 days per week, 52 weeks per year basis, with
after-hours access provided via an electronic card access system.

6.5                    Cafeteria. Landlord shall provide services to the
existing cafeteria located in the Common Areas of the Building (the “Cafeteria”)
(whether operated by Landlord or by an independent contractor) for use by Tenant
and other tenants and occupants in the Building; provided, however, that if
Landlord’s (or such contractor as Landlord may employ) commercially reasonable
operation of the Cafeteria is sufficiently proven to Tenant to not be
economically viable (i.e., incapable of operating other than at a net loss), as
may be confirmed by Tenant’s reasonable review of Landlord’s books and operating
records relating to the Cafeteria, at Tenant’s election, then Landlord shall
allow Tenant to either (i) elect to pay to the Cafeteria operator, on a monthly
basis, its pro rata share (based on a fraction, the numerator of which would be
the number of Tenant’s employees, and the denominator of which would be the
total number of employees of tenants in the Building that have elected to
participate in use of the Cafeteria (the

11


--------------------------------------------------------------------------------


“Cafeteria Pro Rata Share”)) of the amount of money required each month to
permit the Cafeteria operator’s operation to break even; or (ii) elect not to
pay such amount, in which case Landlord shall be relieved of the obligation to
provide an operational Cafeteria. If Tenant elects to pay its Cafeteria Pro Rata
Share, then Landlord shall ensure that the Cafeteria remains operational and in
any such month when the Cafeteria operator requires payment of the Cafeteria Pro
Rata Share by Tenant (i.e., operates at a net loss), the Cafeteria operator will
provide Tenant with a written statement of income and expenses for Tenant’s
review, along with Tenant’s Cafeteria Pro Rata Share that is due. Landlord
agrees that it shall not permit the employees of any tenant of the Building that
does not elect to participate in using the Cafeteria to have access to or use of
the Cafeteria and the services provided there. Tenant may elect at any time
during the Lease Term to stop paying such Cafeteria Pro Rata Share to the
Cafeteria operator, at which such time Landlord shall be relieved from any
obligation to operate the Cafeteria. The operator of the Cafeteria from time to
time may modify the hours of operation, the menu or the method of service;
provided, however, that the Cafeteria will, at a minimum, be open on Business
Days for service of breakfast food from 7:30 a.m. to 9:30 a.m. and service of
lunch meals (the lunch menu consisting of at least one hot entree, a cold cut
bar and a salad bar each day) from 11:30 a.m. to 1:30 p.m. whenever the
Cafeteria is required to be operational during the Lease Term. Subject to
Landlord’s approval (such approval not to be unreasonably withheld, conditioned
or delayed) and reasonable rules and regulations, and the rights of others in
common thereto, Tenant shall have the right to use the Cafeteria for meetings
and other functions during those hours that the Cafeteria is not in operation at
no additional charge.

7.                          SECURITY DEPOSIT; LETTER OF CREDIT.

7.1                    Security Deposit. Tenant shall maintain on deposit with
Landlord the sum of $3,823,990.00 (or such lower amount as specified for the
Letter of Credit in Section 7.2(a) below) as security (the “Security Deposit”)
for the faithful performance and observance by Tenant of the terms, covenants,
conditions, agreements and provisions of this Lease. It is agreed that in the
event Tenant defaults (beyond any applicable grace or cure period) in respect of
any of the terms, covenants, conditions, agreements or provisions of this Lease,
including, but not limited to, the payment of Fixed Rent and Additional Rent,
Landlord may use, apply or retain the whole or any part of the Security Deposit
to the extent required for the payment of Fixed Rent, Additional Rent or any
other sum as to which Tenant is in default or for any sum which Landlord may
expend or may be required to expend by reason of Tenant’s default in respect of
any of the terms, covenants, conditions, agreements and provisions of this
Lease, including, but not limited to, any damages or deficiency in the reletting
of the Premises, whether such damages or deficiency accrued before or after
summary proceedings or other re-entry by Landlord. In the event that Tenant
shall fully and faithfully comply with all of the terms, covenants, conditions,
agreements and provisions of this Lease, the Security Deposit shall be returned
to Tenant, without interest, within sixty (60) days after the date fixed as the
end of this Lease and after delivery of entire possession of the Premises to
Landlord. In the event of a sale of the Land and the Building, Landlord shall
have the right to either (i) transfer the Security Deposit to Tenant and
Landlord shall thereupon be released by Tenant from all liability for the return
of such Security Deposit, or (ii) transfer the Security Deposit to the new
landlord in which case Tenant agrees to look solely to the new landlord for the
return of said Security Deposit. Tenant further covenants that it will not
assign or encumber or attempt to assign or encumber the monies deposited herein
as the Security Deposit and that neither Landlord nor its successors or assigns
shall be bound by any such assignment, encumbrance, attempted assignment or
attempted encumbrance.

In the event of any bankruptcy or other insolvency proceeding against Tenant, it
is agreed that the Security Deposit held hereunder shall be deemed to be applied
by Landlord to Rent and other charges due to Landlord for the last month of the
Lease Term and each preceding month until such Security Deposit is fully
applied.

12


--------------------------------------------------------------------------------


7.2                    Letter of Credit.

(a)                      Letter of Credit as Security Deposit. Simultaneously
with the execution of this Lease, and in lieu of a cash Security Deposit in the
amount of $3,823,990.00, Tenant shall deliver to Landlord (as beneficiary) a
Letter of Credit (as hereinbefore defined), a draft of which is attached hereto
as Exhibit “I”, in form and content satisfactory to Landlord in the amount of
$3,823,990.00. Provided that, at the time of the reduction of the Letter of
Credit as set forth below, Tenant is not in default (beyond any applicable grace
or cure period) of its obligation to pay any installment of Fixed Rent,
Additional Rent or any other sum payable by Tenant hereunder, the Letter of
Credit shall be (i) decreased to $3,505,324.17 on the one (1) year anniversary
of the Rent Commencement Date, (ii) decreased to $3,186,658.34 on the two (2)
year anniversary of the Rent Commencement Date, (iii) decreased to $2,867,992.51
on the three (3) year anniversary of the Rent Commencement Date, (iv) decreased
to $2,549,326.68 on the four (4) year anniversary of the Rent Commencement Date,
(v) decreased to $2,230,660.85 on the five (5) year anniversary of the Rent
Commencement Date, (vi) decreased to $1,911,995.02 on the six (6) year
anniversary of the Rent Commencement Date, (vii) decreased to $1,593,329.19 on
the seven (7) year anniversary of the Rent Commencement Date, and (viii)
decreased to $1,274,663.36 on the eight (8) year anniversary of the Rent
Commencement Date, which $1,274,663.36 shall become the new Security Deposit /
Letter of Credit required under this Lease for the balance of the Lease Term and
any extensions or renewals thereof.

(b)                     Requirements of Letter of Credit. The Letter of Credit
shall be, among other things: (i) irrevocable and unconditional; (ii) in the
amount of $3,823,990.00 (or such lower amount as specified for the Letter of
Credit in Section 7.2(a) above); (iii) conditioned for payment solely upon
presentation of the Letter of Credit and a sight draft, which Letter of Credit
shall contain one of the two statements set forth below:

“This drawing in the amount of $                     [specify amount] represents
funds due under that certain Lease Agreement (the “Lease”) by and between
Intercontinental Fund III 830 Winter Street, LLC (Landlord/Beneficiary) and
ImmunoGen, Inc. (Tenant/Applicant) dated July    , 2007 with respect to the
property located at 830 Winter Street, Waltham, Massachusetts 02451. We hereby
certify that Tenant/Applicant is in default of the terms of the Lease (beyond
any applicable grace or cure period).” or

“This Irrevocable Standby Letter of Credit is scheduled to expire less than
thirty (30) days from the date hereof and Tenant/Applicant, which still has
outstanding obligations to Landlord/Beneficiary, has failed to deliver a renewal
or replacement Letter of Credit acceptable to Landlord/Beneficiary as required
per the terms of the Lease.”

and (iv) transferable one or more times by Landlord without the consent of
Tenant.

(c)                      Transfer Fee. Landlord acknowledges and agrees that it
shall pay any and all costs or fees charged in connection with the Letter of
Credit that arise due to: (i) Landlord’s sale or transfer of all or a portion of
the Building; or (ii) the addition, deletion or modification of any
beneficiaries under the Letter of Credit.

(d)                     Issuing Bank. The Letter of Credit shall be issued by a
commercial bank, trust company or national banking association, which has
outstanding, unsecured, uninsured and unguaranteed indebtedness, or shall have
issued a letter of credit or other credit facility that constitutes the primary
security for an outstanding indebtedness (which is otherwise uninsured and
unguaranteed), that is then (and thereafter continues to be) rated, without
regard to qualification of such rating by symbols such as

13


--------------------------------------------------------------------------------


“+” or “-” or numerical notation “A” or better by Moody’s Investment Service (or
its successor) and “A” or better by Standard & Poor’s Ratings Service (or its
successor) (and is not on credit-watch or similar credit review with negative
implication), and has combined capital, surplus and undivided profits of not
less than $1,000,000,000.00 In the event the issuer of the Letter of Credit is
downgraded so that it no longer satisfies the rating requirements set forth in
this Section 7.2 (d), Landlord shall have the right to require Tenant to procure
a replacement Letter of Credit from an issuer that satisfies the rating
requirements of this Section 7.2 (d) within fifteen (15) Business Days after
Landlord notifies Tenant of such requirement; provided that Landlord shall
cooperate with Tenant in exchanging the existing Letter of Credit for the new
Letter of Credit so that Tenant is not required to have two Letters of Credit
outstanding simultaneously. Landlord hereby approves of Tenant’s selection of
Bank of America, N.A. as the issuer of the Letter of Credit provided that it
satisfies (and continues to satisfy) the rating requirements set forth in this
Section 7.2 (d).

(e)                      Expiration of Letter of Credit. The Letter of Credit
shall expire not earlier than twelve (12) months after the date of delivery
thereof to Landlord and shall provide that same shall be automatically renewed
for successive twelve (12) month periods through a date which is not earlier
than sixty (60) days after the expiration date of this Lease, or any extensions
or renewals thereof, unless written notice of nonrenewal has been given by the
issuing bank to Landlord in accordance with Section 31 below not less than sixty
(60) days prior to the expiration of the current period. If the issuing bank
does not renew the Letter of Credit, and if Tenant does not deliver a substitute
Letter of Credit at least thirty (30) days prior to the expiration of the
current period, then, in addition to its rights granted under Section 7.1 above,
Landlord shall have the right to draw on the existing Letter of Credit.

(f)                        Draws. Landlord may use, apply or retain the proceeds
of the Letter of Credit to the same extent that Landlord may use, apply or
retain the cash Security Deposit, as set forth in Section 7.1 above. Landlord
may draw on the Letter of Credit, in whole or in part, from time to time, at
Landlord’s election. If Landlord partially draws down the Letter of Credit,
Tenant shall, within ten (10) Business Days after Landlord gives Tenant notice
thereof, restore all amounts drawn by Landlord, or substitute cash security
instead.

(g)                     Cooperation by Tenant. Tenant hereby agrees to
cooperate, at its expense (except as set forth in Section 7.2 (c)), with
Landlord to promptly execute and deliver to Landlord any and all modifications,
amendments, and replacements of the Letter of Credit, as Landlord may reasonably
request to carry out the terms and conditions of Section 7.2.

8.                         USE OF PREMISES. Except as otherwise set forth in
this Lease, Tenant acknowledges and agrees that Landlord makes no
representations as to the present or future legally permissible uses of the
Premises. Tenant shall, at its sole cost and expense, promptly apply for and
obtain all licenses and permits from time to time required to enable Tenant to
conduct its business under this Lease. No failure of Tenant to obtain or to
maintain any such licenses and permits (or extensions or renewals thereof) shall
release Tenant from the faithful performance and observance by Tenant of the
terms, covenants, conditions, agreements and provisions of this Lease.

8.1                    Permitted Uses. Tenant covenants and agrees to use and
occupy the Premises only for general, administrative and executive offices,
research and development, laboratory uses (including, without limitation, animal
testing), and other customary uses accessory to the foregoing (the “Permitted
Uses”). Tenant shall use and occupy the Premises only for the Permitted Uses and
shall not use or occupy the Premises for any other purpose without Landlord’s
prior written consent.

14


--------------------------------------------------------------------------------


8.2                    Prohibited Uses. Notwithstanding the provisions of
Section 8.1 above, Tenant shall not use the Premises or allow the Premises to be
used (a) so as to violate any of the terms, covenants, conditions, agreements
and provisions of this Lease; (b) for any illegal purpose; (c) which, in the
reasonable judgment of Landlord (taking into account the use of the Building as
an office and laboratory facility and the Permitted Uses), shall (i) impair the
appearance or reputation of the Building as a first-class office and laboratory
facility, or (ii) overload, impair, interfere with or otherwise diminish the
quality of any of the Building systems or services, or (iii) place any loads
upon the floors, walls or ceiling which endanger the Building structure, or (iv)
use any machinery or equipment in the Premises or the Building which causes
excessive noise or vibration, or (v) cause any unusual, objectionable or harmful
emissions or odors to emanate from the Premises, or (vi) place any harmful
fluids or other materials in the drainage system of the Building, or (vii) cause
any waste materials or refuse to be disposed of or permitted to remain outside
of the Premises except in trash containers placed inside exterior enclosures
designated by Landlord for that purpose, or (d) so as to constitute a private or
public nuisance, or unreasonably disturb other occupants of the Building in a
manner and to a degree that is inconsistent with the Permitted Uses hereunder
(collectively, the “Prohibited Uses”).

8.3                    Hazardous Materials.

(a)                      Hazardous Materials. Tenant agrees not to generate,
store or use any Hazardous Materials (as hereinafter defined) on or about the
Premises, except such Hazardous Materials in such amounts (i) customarily used
by Tenant in connection with its Permitted Uses, (ii) customarily used in
connection with providing janitorial services to the Premises, and (iii) in both
cases, limited to Tenant’s proportionate share of Hazardous Materials (“Tenant’s
Proportionate Share of Hazardous Materials”) as defined in Section 8.3 (d)
below, and in compliance with the Massachusetts State Building Code (780 C.M.R.)
and any applicable Legal Requirements. Tenant agrees to provide Landlord with
electronic access to copies of all Material Safety Data Sheets (“MSDS”) for
Hazardous Materials used at the commencement of the Lease Term and to provide
electronic access to copies of MSDS upon the introduction of any new Hazardous
Materials. Tenant also agrees not to release or permit any Tenant Responsible
Parties (as hereinafter defined) to release any Hazardous Materials in the
Premises in violation of or that requires reporting under any Environmental Law,
and not to dispose of Hazardous Materials (a) in the Premises or (b) from the
Property to any other location except a properly approved disposal facility and
then only in compliance with any and all Environmental Laws regulating such
activity, nor permit any occupant of the Premises to do so. In accordance with
Section 9 below, Tenant shall indemnify, defend, and hold harmless Landlord, and
the holder of any mortgage on the Premises or any larger parcel of land of which
the Premises may be a part, from and against any claim, cost, expense,
liability, loss, obligation or damage, including, without limitation, reasonable
attorney’s fees and the cost of litigation, arising from or relating to the
breach by Tenant or anyone claiming by, through or under Tenant of the
provisions of this Section 8.3 (a), and shall immediately discharge or cause to
be discharged any lien imposed upon the Premises or any larger parcel of land of
which the Premises may be a part in connection with any such claim. For purposes
of this Lease, “Hazardous Materials” shall mean any substance regulated under
any Environmental Law, including those substances defined in 42 U.S.C. Sec.
9601(14) or any related or applicable federal, state or local statute, law,
regulation, or ordinance, pollutants of contaminants (as defined in 42 U.S.C.
Sec. 9601(33), petroleum (including crude oil or any fraction thereof), any form
of natural or synthetic gas, sludge (as defined in 42 U.S.C. Sec. 6903(26A),
radioactive substances, hazardous waste (as defined in 42 U.S.C. Sec. 6903(27))
and any other hazardous wastes, hazardous substances, contaminants, pollutants
or materials as defined, regulated or described in any of the Environmental
Laws. As used in this Lease, “Environmental Laws” means all federal, state and
local laws relating to the protection of the environment or health and safety,
and any rule or regulation promulgated thereunder and any order, standard,
interim regulation, moratorium, policy or guideline of or pertaining to any
federal, state or local government, department or agency, including but

15


--------------------------------------------------------------------------------


not limited to the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (“CERCLA”), the Superfund Amendments and
Reauthorization Act of 1986 (“SARA”), the Clean Water Act, the Clean Air Act,
the Toxic Substances Control Act, the Occupational Safety and Health Act, the
Federal Insecticide, Fungicide and Rodenticide Act, the Marine Protection,
Research, and Sanctuaries Act, the National Environmental Policy Act, the Noise
Control Act, the Safe Drinking Water Act, the Resource Conservation and Recovery
Act (“RCRA”), as amended, the Hazardous Material Transportation Act, the Refuse
Act, the Uranium Mill Tailings Radiation Control Act and the Atomic Energy Act
and regulations of the Nuclear Regulatory Agency, Massachusetts General Laws
Chapters 21C and 21E and any other state and local counterparts or related
statutes, laws, regulations, and order and treaties of the United States.

(b)                     Environmental Assessments. Tenant shall permit Landlord
and Landlord’s employees, contractors, agents and representatives (including,
without limitation, legal counsel and environmental engineers and consultants)
access to the Premises during the Lease Term at a mutually agreed upon time such
that Landlord’s visit will not unreasonably disturb Tenant’s lab conditions;
provided, however, that such access will not occur more than five (5) Business
Days after Landlord’s notice to Tenant requesting access to the Premises for
purposes of conducting environmental assessments. Landlord shall permit Tenant
or Tenant’s representatives to be present during any such assessment,
investigation and sampling. Landlord shall avoid materially interfering with
Tenant’s use of the Premises, and upon completion of Landlord’s assessment,
investigation and sampling, shall substantially repair and restore the affected
areas of the Premises from any damage caused by the assessment to the condition
existing prior thereto. Such assessment shall be at Landlord’s expense;
provided, however, that if the assessment shows that a release of Hazardous
Materials by Tenant in violation of this Lease has occurred, then Landlord’s
commercially reasonable out-of-pocket costs and expenses relating to such
assessment shall be reimbursed by Tenant. Landlord shall permit Tenant or
Tenant’s representatives to be present during any test conducted as part of such
assessment. If Landlord takes any samples from the Property in connection with
any such assessment, Landlord shall give Tenant reasonable prior notice thereof
and Tenant shall be permitted to take split samples, and, if Tenant so requests,
Landlord shall provide to Tenant a portion of any sample being tested to allow
Tenant, if Tenant so chooses, to perform its own testing. Landlord agrees that
it shall disclose any of Tenant’s proprietary information in connection with the
testing only to those entities and individuals necessary to conduct the
environmental assessments.

(c)                      Tenant’s Obligation to Remediate. Tenant shall
investigate, assess, monitor and report as required by applicable Environmental
Law, at Tenant’s sole cost and expense, any release of Hazardous Materials
required to be reported under any Environmental Law that arises out of the use,
operation, or occupancy of the Premises or the Property by Tenant or any Tenant
Responsible Parties during the Lease Term and any further period during which
Tenant or any Tenant Responsible Party retains use, operation or occupancy of
the Premises (a “Tenant’s Release”). Further, Tenant shall remediate, in
compliance with applicable Environmental Laws, at Tenant’s sole cost and
expense, any Tenant’s Release requiring Response Action (as defined in 310
C.M.R. 40.0000). Tenant shall submit to Landlord for Landlord’s prior approval a
work plan outlining in reasonable detail any Response Action, remedial work,
excavation, treatment, drilling, pumping, site restoration, monitoring or any
other similar action (the “Remedial Work”) to be performed by Tenant hereunder
(the “Remedial Work Plan”). Landlord shall not unreasonably withhold or delay
its approval of such Remedial Work Plan if (i) it complies with all applicable
Environmental Laws; and (ii) the Remedial Work outlined therein reasonably
appears sufficient to remediate the releases to the level provided for in this
Section. If Tenant is obligated to remediate a Tenant’s Release under this
Lease, Tenant shall be obligated to remediate Tenant’s Release in accordance
with all Legal Requirements and Environmental Laws, and to the condition
existing prior thereto. Tenant shall make available to Landlord copies of drafts
of any submittals to governmental

16


--------------------------------------------------------------------------------


authorities in connection with the Remedial Work for Landlord’s review and
comment at least seven (7) days prior to such submittal, and Tenant shall
consider in good faith and incorporate as Tenant reasonably deems appropriate
Landlord’s comments thereon. Tenant shall sign any manifests or other documents
as the waste generator for any Hazardous Materials it disposes of or sends off
site or otherwise arising from a Tenant’s Release. This Section 8.3 (c) shall
survive the Lease Term and shall be subject to the provisions of Section 9.
Tenant’s remediation obligation set forth in this Section 8.3 (c) shall not
limit Landlord’s right to damages, if any, which Landlord may incur due to any
unremediated Hazardous Materials resulting from a Tenant’s Release.

(d)                     Tenant’s Proportionate Share of Hazardous Materials.

(i)                         Basement. Tenant acknowledges that there are
presently three (3) control areas (“Basement Control Areas”) in the Basement of
the Building. Presently, one (1) Basement Control Area is assigned to Praecis
Pharmaceuticals Incorporated, who occupies 1,781 rentable square feet in the
Basement, and the remaining two (2) Basement Control Areas shall be shared by
all tenants (including Tenant hereunder) occupying the remaining 2,211 rentable
square feet in the Basement. Tenant shall be entitled to maintain Tenant’s
Proportionate Share of Hazardous Materials of the remaining Basement Control
Areas, which shall mean 59.11%, which is a fraction, the numerator of which
shall be 1,307 rentable square feet (representing Tenant’s Basement Premises)
and the denominator of which shall be 2,211 rentable square feet (representing
the total rentable area of the Basement minus Praecis Pharmaceuticals
Incorporated’s Basement Premises).

(ii)                      First Floor. Tenant acknowledges that there are
presently four (4) control areas (“First Floor Control Areas”) on the First
Floor of the Building. Presently, one (1) First Floor Control Area is assigned
to Praecis Pharmaceuticals Incorporated, who occupies the West Wing of the First
Floor, and the remaining three (3) First Floor Control Areas shall be shared by
all tenants (including Tenant hereunder) occupying the South and East Wings of
the First Floor. Tenant shall be entitled to maintain Tenant’s Proportionate
Share of Hazardous Materials of the remaining First Floor Control Areas, which
shall mean 100.00%, which is a fraction, the numerator of which shall be 34,986
rentable square feet (representing Tenant’s First Floor Premises) and the
denominator of which shall be 34,986 rentable square feet (representing the
total rentable area of the South and East Wings of the First Floor).

(iii)                   Second Floor. Tenant acknowledges that there are
presently three (3) control areas (“Second Floor Control Areas”) on the Second
Floor of the Building. Presently, one (1) Second Floor Control Area is assigned
to Praecis Pharmaceuticals Incorporated, who occupies the West Wing of the
Second Floor, and the remaining two (2) Second Floor Control Areas shall be
shared by all tenants (including Tenant hereunder) occupying the South and East
Wings of the Second Floor. Tenant shall be entitled to maintain Tenant’s
Proportionate Share of Hazardous Materials of the remaining Second Floor Control
Areas, which shall mean 100.00%, which is a fraction, the numerator of which
shall be 38,511 rentable square feet (representing Tenant’s Second Floor
Premises) and the denominator of which shall be 38,511 rentable square feet
(representing the total rentable area of the South and East Wings of the Second
Floor).

(iv)                  Third Floor. Tenant acknowledges that there are presently
two (2) control areas (“Third Floor Control Areas”) on the Third Floor of the
Building. Presently, one (1) Third Floor Control Area is assigned to Praecis
Pharmaceuticals Incorporated, who occupies the West Wing of the Third Floor, and
the remaining one (1) Third Floor Control Area shall be shared by all tenants
(including Tenant hereunder) occupying the South and East Wings of the Third
Floor. Tenant shall be entitled to maintain Tenant’s Proportionate Share of
Hazardous Materials of the remaining Third

17


--------------------------------------------------------------------------------


Floor Control Area, which shall mean 36.22%, which is a fraction, the numerator
of which shall be 14,126 rentable square feet (representing Tenant’s Third Floor
Premises) and the denominator of which shall be 38,997 rentable square feet
(representing the total rentable area of the South and East Wings of the Third
Floor).

8.4                    Compliance with Legal and Insurance Requirements.

(a)                      Legal Requirements. Tenant, at Tenant’s sole cost and
expense, agrees to comply with any and all Legal Requirements applicable to the
use, operation or occupancy of the Premises by Tenant or Tenant’s employees,
contractors, agents, invitees or others for whom Tenant is legally responsible
(collectively, with Tenant, “Tenant Responsible Parties”) or any Alterations
made by or on behalf of Tenant or any Tenant Responsible Parties, and to provide
Landlord with a copy of any notice alleging violation of any such Legal
Requirement given to Tenant by any governmental authority or third party; except
that Tenant may defer compliance so long as the validity of any such Legal
Requirement shall be contested by Tenant in good faith and by appropriate legal
proceedings, if such contest would not subject Landlord to any possible civil or
criminal penalties and such consent would not place Landlord in default under
any mortgage applicable to the Premises, and if Tenant first gives Landlord
appropriate assurance in Landlord’s reasonable judgment against any loss, cost
or expense on account thereof. If any present or future Legal Requirement
requires any licenses or permits for Tenant’s or any Tenant Responsible Party’s
particular use, operation and occupancy of the Premises, Tenant will obtain and
maintain such licenses and permits at Tenant’s own expense, and, upon Landlord’s
request, will promptly provide copies to Landlord of all such licenses and
permits. If any Legal Requirement requires any Alterations to the Premises,
Tenant shall make all such Alterations at its sole cost and expense and in
compliance with the terms hereof. Notwithstanding the foregoing, Tenant shall
not be required to make any improvements which would be considered Ordinary
Capital Improvements or any structural Alterations to the Premises unless the
same result from (i) Tenant’s particular use of the Premises, or (ii)
Alterations to the Premises made by or on behalf of Tenant or any Tenant
Responsible Parties.

(b)                     Insurance Requirements. Tenant shall not do anything, or
permit anything to be done, in or about the Premises that would: (i) invalidate
or be in conflict with the provisions of or cause any increase in the applicable
rates for any fire or other insurance policies covering the Building or any
property located therein (unless Tenant pays for such increased costs), (ii)
result in a refusal by fire insurance companies of good standing to insure the
Building or any such property in amounts reasonably satisfactory to Landlord
(which amounts shall be comparable to the amounts required by comparable
landlords of comparable buildings), or (iii) result in the cancellation of any
policy of insurance maintained by or for the benefit of Landlord. Tenant, at
Tenant’s expense, shall comply with all rules, orders, regulations or
requirements of the American Insurance Association (formerly the National Board
of Fire Underwriters) and with any similar body that shall hereafter perform the
function of such Association.

9.                         INDEMNIFICATION. Tenant covenants and agrees to
exonerate, indemnify, defend, protect and save Landlord, Landlord’s managing
agent and Landlord’s mortgagee (if any) (collectively, with Landlord, “Landlord
Parties”) harmless from and against any and all claims, demands, expenses,
losses, suits and damages as may be occasioned by reason of (i) any accident,
injury or damage occurring in or about the Premises causing injury to persons or
damage to property (including, without limitation, the Premises) unless such
accident, injury or damage results from the negligence or otherwise tortious act
of Landlord or Landlord Parties, or Landlord’s other employees or contractors;
and (ii) the failure of Tenant to fully and faithfully perform the obligations
and observe the conditions of this Lease.

18


--------------------------------------------------------------------------------


10.                  CONSTRUCTION.

10.1              Landlord’s Work.

(a)                      Base Building Specifications. Landlord, at Landlord’s
sole cost and expense, shall perform the base building work (“Landlord’s Work”)
specified in the “Base Building Specifications”, attached hereto as Exhibit “J”.
The Base Building Specifications shall include any items listed in the column
labeled “Owner” in the Scope Allocation Matrix included in the “Tenant Design
Manual”, attached hereto as Exhibit “K”. Subject to delays due to governmental
regulation, unusual scarcity of or inability to obtain labor or materials, labor
difficulties, casualty or other causes reasonably beyond Landlord’s control
(collectively, “Landlord’s Force Majeure”) and Tenant Delay (as hereinafter
defined), Landlord shall use reasonable care and diligence to complete
Landlord’s Work as quickly and efficiently as possible, but Tenant shall have no
claim against Landlord for failure to complete Landlord’s Work; provided,
however, that if Landlord does not Substantially Complete (as hereinafter
defined) Landlord’s Work on or before March 1, 2008 (“Landlord’s Outside
Completion Date”) (except for delays due to Landlord’s Force Majeure or Tenant
Delay), then the Rent Commencement Date shall be extended one day for each day
beyond Landlord’s Outside Completion Date until Landlord’s Work is Substantially
Complete.

(b)                     Substantial Completion of Landlord’s Work. Landlord’s
Work shall be deemed “Substantially Complete” when Landlord’s architect
certifies that Landlord’s Work has been completed (Punchlist Items excepted) in
accordance with the Base Building Specifications, attached hereto as Exhibit
“J”.

(c)                      Tenant Delay. A “Tenant Delay” shall be defined as any
act or omission by Tenant, or any employee, agent, representative, consultant,
contractor or subcontractor of Tenant, which causes an actual delay in the
performance of Landlord’s Work. Notwithstanding the foregoing, no event shall be
deemed to be a Tenant Delay until and unless Landlord has given Tenant written
notice (the “Tenant Delay Notice”) advising Tenant: (i) that a Tenant Delay is
occurring, (ii) of the basis on which Landlord has determined that a Tenant
Delay is occurring, and (iii) the actions which Landlord believes that Tenant
must take to eliminate such Tenant Delay and Tenant has failed to correct Tenant
Delay specified in Tenant Delay Notice within forty-eight (48) hours following
receipt of Tenant Delay Notice (unless, if such Tenant Delay cannot be cured
within said forty-eight (48) hours, Tenant has taken steps within said
forty-eight (48) hours to correct the Tenant Delay, and diligently completes the
same in a reasonable period). No period of time prior to the expiration of the
cure period shall be included in the period of time charged to Tenant pursuant
to such Tenant Delay Notice.

(d)                     Landlord Delay. A “Landlord Delay” shall be defined as
any act or omission by Landlord, or any employee, agent, representative,
consultant, contractor or subcontractor of Landlord, which causes an actual
delay in the performance of Tenant’s Work. Notwithstanding the foregoing, no
event shall be deemed to be a Landlord Delay until and unless Tenant has given
Landlord written notice (the “Landlord Delay Notice”) advising Landlord: (i)
that a Landlord Delay is occurring, (ii) of the basis on which Tenant has
determined that a Landlord Delay is occurring, and (iii) the actions which
Tenant believes that Landlord must take to eliminate such Landlord Delay and
Landlord has failed to correct Landlord Delay specified in Landlord Delay Notice
within forty-eight (48) hours following receipt of Landlord Delay Notice
(unless, if such Landlord Delay cannot be cured within said forty-eight (48)
hours, Landlord has taken steps within said forty-eight (48) hours to correct
the Landlord Delay, and diligently completes the same in a reasonable period).
No period of time prior to expiration of the cure period shall be included in
the period of time charged to Landlord pursuant to such Landlord Delay Notice.

(e)                      Repair of Defective Work. Landlord agrees that it
shall, without cost to Tenant, correct any portion of Landlord’s Work which is
found not to be in accordance with the requirements set

19


--------------------------------------------------------------------------------


forth in Section 10.3 (unless Tenant has previously given Landlord a written
acceptance of such condition); provided, however, that Tenant gives Landlord
written notice of such condition in accordance with the provisions of Section 31
promptly after it becomes aware of such condition. The provisions of this
Section 10.1 (e) shall not relieve Landlord of any obligation which Landlord has
to perform maintenance or make repairs pursuant to Section 13 of this Lease.

(f)                        Punchlist Items. Promptly following delivery of the
Premises to Tenant with Landlord’s Work with respect thereto Substantially
Complete, Landlord, Tenant and their respective Construction Representatives
shall inspect the Premises and mutually prepare a list of outstanding items
which need to be completed to make Landlord’s Work comply with the Base Building
Specifications (“Punchlist Items”). Landlord shall use good faith to complete
all Punchlist Items within sixty (60) days of the date of the Punchlist. If
Landlord fails to complete any Punchlist Items as a result of Landlord’s Force
Majeure or Tenant Delay, Landlord shall have such additional time as is
reasonably necessary to complete the delayed Punchlist Items.

10.2            Tenant’s Work.

(a)                      Tenant Plans. In connection with the performance of the
work necessary to prepare the Premises for Tenant’s occupancy (“Tenant’s Work”),
Tenant, at Tenant’s sole cost and expense, shall submit to Landlord for
Landlord’s reasonable approval an initial set of permit plans sufficient to
permit Tenant to commence Tenant’s Work (the “Permit Plans”) within sixty (60)
days of the mutual execution and delivery of this Lease (the “Lease Date”) (the
“Permit Plans Delivery Date”) and a full set of construction drawings (the
“Final Construction Drawings”) for Tenant’s Work within sixty (60) days of
Landlord’s approval of the Permit Plans (the “Final Construction Drawings
Delivery Date”). The Permit Plans and the Final Construction Drawings are
collectively referred to herein as the “Tenant Plans” and are attached hereto as
Exhibit “L”. Landlord hereby approves Tenant’s proposed plans (“Tenant’s
Proposed Plans”), as shown on Exhibit “Q” attached hereto and made part of
hereof. Landlord’s approval of the Permit Plans and the Final Construction
Drawings (provided that the Permit Plans are consistent with Tenant’s Proposed
Plans and that the Final Construction Drawings are consistent with the Permit
Plans), shall not be unreasonably withheld, conditioned or delayed provided the
same comply with the requirements to avoid aesthetic or other conflicts with the
design and function of the balance of the Building. Landlord’s approval is
solely given for the benefit of Landlord under Section 10.2 and neither Tenant
nor any third party shall have the right to rely upon Landlord’s approval of the
Tenant Plans for any other purpose whatsoever. Without limiting the foregoing,
Tenant shall be responsible for all elements of the design of the Tenant Plans
(including, without limitation, compliance with law, functionality of design,
the structural integrity of the design, the configuration of the Premises and
the placement of Tenant’s furniture, fixtures and equipment), and Landlord’s
approval of the Tenant Plans shall in no event relieve Tenant of the
responsibility for such design. Landlord agrees to cooperate with Tenant and
sign any necessary permit applications required for Tenant’s Work. Landlord
agrees to use its best efforts to respond to any request for approval of the
Permit Plans, the Final Construction Drawings or any other request requiring
Landlord’s consent with respect to Tenant’s Work within five (5) Business Days
of receipt thereof. Landlord’s failure to respond to any such request within
seven (7) Business Days shall constitute a Landlord Delay.

(b)                     Commencement of Tenant’s Work. Tenant shall use
reasonable care and diligence to complete Tenant’s Work as quickly and
efficiently as possible.

(c)                      Substantial Completion of Tenant’s Work. Tenant’s Work
shall be deemed “Substantially Complete” when Tenant’s architect certifies that
Tenant’s Work has been completed (Punchlist Items excepted) in accordance with
the Tenant Plans, attached hereto as Exhibit “L”.

20


--------------------------------------------------------------------------------


(d)                     Cost of Tenant’s Work; Priority of Work. Except for the
Construction Allowance, as set forth in Section 10.4, all of Tenant’s Work shall
be performed at Tenant’s sole cost and expense, and shall be performed in
accordance with the provisions of this Lease (including, without limitation,
Sections 11 and 28). Tenant and Landlord shall each take reasonable measures to
ensure that Tenant’s contractors and Landlord’s contractors cooperate in all
commercially reasonable ways with each other to avoid any delay in either
Landlord’s Work or Tenant’s Work or any conflict with the performance of either
Landlord’s Work or Tenant’s Work, Tenant acknowledging, however, that in the
case of conflict that is not reasonably avoidable, the performance of Landlord’s
Work shall have priority. Tenant shall reimburse Landlord, within thirty (30)
days after demand therefor, for any out-of-pocket expenses (including
third-party charges) incurred by Landlord in connection with the performance of
Tenant’s Work. Tenant shall have access to the Premises and the Building on a 24
hours per day, 7 days per week, 52 weeks per year basis in order to perform
Tenant’s Work from and after the Lease Commencement Date. Landlord and Tenant
recognize that to the extent Tenant elects to perform some or all of Tenant’s
Work during times other than normal construction hours, Landlord will need to
make arrangements to have supervisory personnel on site, Accordingly, Landlord
and Tenant agree as follows: Tenant shall give Landlord at least twenty-four
(24) hours’ notice of any time outside of normal construction hours (i.e., 7:00
a.m. to 5:00 p.m., Monday through Friday, excluding Saturdays, Sundays and
federal or state legal holidays) when Tenant intends to perform portions of
Tenant’s Work (the “After-Hours Work”). If (i) Tenant performs After-Hours Work,
and (ii) such After-Hours Work involves access to occupied tenant areas, the
roof, Common Areas or structure of the Building (including any of the Building
systems or services), then Tenant shall reimburse Landlord, within thirty (30)
days after demand therefor, for the cost of Landlord’s supervisory personnel
overseeing the After-Hours Work at the rate of $50.00 per hour.

10.3            Quality and Performance of Work. All construction work required
or permitted by this Lease (whether constituting part of Landlord’s Work,
Tenant’s Work or Tenant’s Alterations) shall be done in a good and workmanlike
manner by contractors approved by Landlord and in compliance with the building
rules and regulations (“Building Rules and Regulations”) and construction rules
and regulations (“Construction Rules and Regulations”) (collectively known and
attached hereto as Exhibit “F”), all insurance requirements of this Lease, and
any and all applicable laws, statutes, codes, ordinances, orders, rules,
regulations, conditions of approval and requirements, of all federal, state,
county, municipal and other governmental authorities, including the requirements
of the Americans with Disabilities Act (the “ADA”) (collectively, “Legal
Requirements”). Landlord hereby approves Tenant’s selection of Olson Lewis Dioli
& Doktor Architects and Planners, Inc. (“Tenant’s Architect”), AHA Consulting
Engineers, Inc. (“Tenant’s Engineer”), and The Richmond Group (“Tenant’s
Contractor”) (each a “Construction Representative”; collectively, “Construction
Representatives”) in connection with the performance of Tenant’s Work. Each
party authorizes the other party to rely upon the written approval or other
written authorizations of any Construction Representative of the party
designated by the party in connection with design and construction. All
construction work shall be coordinated with any work being performed by, or for,
Landlord, and in such a manner as to maintain harmonious labor relations.

10.4            Construction Allowance.

(a)                      As an inducement to Tenant’s entering into this Lease,
Landlord shall provide to Tenant a tenant improvement allowance of up to $150.00
per rentable square foot of the Premises demised to Tenant (i.e., a maximum of
$13,339,500.00 based on 88,930 rentable square feet) (the “Construction
Allowance”) to be used by Tenant to pay for the cost to construct Tenant’s Work.
Landlord and Tenant specifically agree that Tenant may apply no more than $15.00
per rentable square foot of the Premises demised to Tenant (i.e., a maximum of
$1,333,950.00 based on 88,930 rentable

21


--------------------------------------------------------------------------------


square feet) towards “soft costs” (including, but not limited to, architect’s
and engineer’s fees) or furniture, fixtures and equipment (“FFE”) expenses.

(b)                   Landlord shall pay Landlord’s Proportion (as hereinafter
defined) of the cost shown on each requisition (as hereinafter defined)
submitted by Tenant to Landlord within thirty (30) days of submission thereof
until the entirety of the Construction Allowance has been exhausted. If
requested by Tenant, Landlord shall pay Landlord’s Proportion directly to
Tenant’s contractors, vendors, service providers and consultants; provided,
however, such arrangement is acceptable to Landlord’s mortgagee (if any). For
purposes of Tenant’s Work, “Landlord’s Proportion” shall be a fraction, the
numerator of which is the Construction Allowance, and the denominator of which
is the total contract price for Tenant’s Work. A “requisition” shall mean
written documentation, including, without limitation, (i) invoices from Tenant’s
contractors, vendors, service providers and consultants, and such other
documentation as Landlord may reasonably request, showing in reasonable detail
the cost of the items in question or improvements installed to date in the
Premises, accompanied by certifications from Tenant that the amount of the
requisition in question is true and correct and does not exceed the cost of the
items or improvements covered by such requisition; and (ii) evidence that all of
Tenant’s Work and other work done by or on behalf of Tenant which could give
rise to any mechanic’s or materialman’s liens has been paid for in full and that
any and all liens therefor that have been or may be filed have been satisfied of
record or waived (“Lien Waivers”) with respect to the prior month’s requisition.
Landlord shall have the right, upon reasonable advance notice to Tenant, to
inspect Tenant’s books and records relating to each requisition in order to
verify the amount thereof.

(c)                    Notwithstanding anything to the contrary contained
herein:

(i)                         Tenant shall not submit requisitions, nor shall
Landlord have any obligation to advance funds on account of the Construction
Allowance, more often than once per month.

(ii)                      If Tenant fails to pay the amounts paid by Landlord to
Tenant in the prior month’s requisition to Tenant’s contractors, vendors,
service providers and consultants, Landlord shall thereafter have the right to
have the Construction Allowance paid directly to Tenant’s contractors, vendors,
service providers and consultants.

(iii)                   In no event shall the Construction Allowance be applied
to any fees paid to Tenant or a Biotech Affiliated Entity (as hereinafter
defined).

(iv)                  Landlord shall have no obligation to pay any portion of
the Construction Allowance with respect to any requisition submitted after the
date which is one hundred eighty (180) days after the completion of Tenant’s
Work (the “Outside Requisition Date”); provided, however, that if Tenant
certifies to Landlord that it is engaged in a good faith dispute with a
contractor, vendor, service provider or consultant, such Outside Requisition
Date shall be extended while such dispute is ongoing, so long as Tenant is
diligently pursuing the resolution of such dispute. Tenant shall not be entitled
to receive any portion of the Construction Allowance except to the extent that
it has submitted requisitions, and/or made demand therefor, on or before the
Outside Requisition Date.

(v)                     In addition to all other requirements hereof, Landlord’s
obligation to pay the final requisition of the Construction Allowance shall be
subject to simultaneous delivery of all Lien Waivers in connection with Tenant’s
Work.

10.5              Conversion of Construction Allowance. If the total contract
price for Tenant’s Work shall be less than the Construction Allowance, then
Tenant shall be entitled to apply any unused amount

22


--------------------------------------------------------------------------------


up to $15.00 per rentable square foot of the Premises demised to Tenant (i.e., a
maximum of $1,333,950.00 based on 88,930 rentable square feet) in equal amounts
towards the first twelve (12) monthly installments of the Annual Fixed Rent due
hereunder.

10.6              INTENTIONALLY DELETED

10.7              Management Fee. In consideration of Landlord’s costs
associated with the review and supervision of Tenant’s Work, Tenant shall pay to
Landlord a $25,000.00 management fee (the “Management Fee”) to be paid in five
(5) equal monthly installments of $5,000.00 each on (i) October 1, 2007, (ii)
November 1, 2007, (iii) December 1, 2007, (iv) January 1, 2008, and (v) February
1, 2008. Other than the cost of Landlord’s supervisory personnel overseeing the
After-Hours Work provided for in Section 10.2 (d), Landlord and Tenant hereby
agree that the Management Fee shall be inclusive of all of Landlord’s costs
associated with the review and supervision of Tenant’s Work, and that no other
payment relating to the same shall be due by Tenant to Landlord.

10.8              Completion of Tenant’s Work. Prior to Tenant’s occupancy of
the Premises (or any part thereof), Tenant shall furnish evidence satisfactory
to Landlord that all of Tenant’s Work is Substantially Complete and that the
Premises are ready for Tenant’s occupancy in accordance with the provisions of
this Lease. Such evidence shall specifically include, but shall not be limited
to, copies of any “certificate(s) of occupancy” and/or “occupancy permit(s)” for
the Premises required by the City of Waltham (or the applicable governmental
authority). Tenant shall also provide Landlord, not later than thirty (30) days
after Tenant takes occupancy of the Premises, with detailed “as built” drawings
of the Premises, certified by Tenant’s Architect to be true and correct.
Notwithstanding anything contained herein to the contrary, and in connection
with a “phased” construction schedule, Tenant may occupy the Premises (or a
portion of the Premises) at any time after the Lease Commencement Date,
regardless of whether or not the Rent Commencement Date has occurred, as long as
Tenant has complied with the provisions of this Section 10.8 and this Lease with
respect to the Premises (or the portion or the Premises) desired to be occupied.

11.                  ALTERATIONS, ADDITIONS OR IMPROVEMENTS BY TENANT.

11.1              Alterations by Tenant. Other than Tenant’s Work, which shall
be governed by the provisions of Section 10 above, Tenant shall not make any
alterations, additions, improvements or other changes in or to the Premises
(“Alterations”) without Landlord’s prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed); provided, however, that if the
proposed Alterations will adversely affect the structural integrity of the
Building, or the Building systems (including, but not limited to, the electric,
HVAC, plumbing, telecommunication and security systems), Landlord may withhold
its consent to such Alterations in Landlord’s sole discretion. Notwithstanding
the foregoing, the consent of Landlord shall not be required with respect to any
Alterations costing less than $100,000.00 in any given instance that do not
perforate or penetrate the roof or other exterior portions of the Building in
question and do not adversely affect the structural integrity of the Building or
the Building systems. Without limitation, it shall not be unreasonable for
Landlord to withhold its consent to any Alterations which would impose on
Landlord any special maintenance, repair or replacement obligations not within
the scope of those expressly provided for herein, unless Tenant agrees, at the
time of its request for approval or notice of such Alterations, to pay all costs
associated with Landlord’s meeting the additional obligations. All Alterations
shall be subject to the provisions of Sections 11.2 and 11.3 below.

23


--------------------------------------------------------------------------------


11.2            Additional Covenants Regarding Alterations.

(a)                      All Alterations shall be made (i) at Tenant’s sole cost
and expense, (ii) according to plans and specifications approved in writing by
Landlord (to the extent plans, specifications, and/or Landlord’s consent is
required), (iii) in compliance with all Legal Requirements, (iv) by a licensed
contractor, and (v) in a good and workmanlike manner. For any Alterations which
require plans to be submitted in connection with building permit or building
code requirements, Tenant shall provide Landlord with copies of any such
required plans, regardless of whether the Alterations require Landlord’s consent
hereunder.

(b)                     Tenant shall keep the Premises and the Building free
from any liens arising out of any work performed, materials ordered or
obligations incurred by or on behalf of Tenant. Without limitation, Tenant shall
be responsible for, and shall pay when due, all costs associated with the
preparation of plans and the performance of Alterations, and the same shall be
performed in a lien-free, good and workmanlike manner, and in compliance with
all Legal Requirements. In the event that Tenant shall fail to pay the costs
associated with Alterations on a timely basis, and as a result of such failure,
a statutory and/or common law lien is asserted against the Premises or the
Building, and Tenant shall fail, within ten (10) days after notice of such
assertion, to cause (by payment, posting of a proper bond, or otherwise) such
lien to be released of record, Landlord shall have the right (but not the
obligation), at Tenant’s expense, to cause such lien to be bonded over or
released of record.

(c)                      Tenant shall ensure that all contractors and
subcontractors performing Alterations are insured in amounts required by law. If
Landlord requests, certificates of such insurance shall be delivered to
Landlord. Tenant’s obligation to exonerate, indemnify, defend, protect and save
Landlord and Landlord Parties harmless, as set forth in Section 9, shall include
without limitation all activities and work done by and on behalf of Tenant
pursuant to Sections 10 and 11, and shall commence on the date of execution
hereof.

(d)                     Tenant agrees that Landlord shall have the right to
examine and inspect any Alterations; provided, however, that no such examination
or inspection shall constitute an approval or warranty or give rise to any
liability of Landlord with respect to any thereof. In the performance of
Alterations in accordance with this Lease, Tenant shall cause its contractors to
use reasonable and diligent efforts not to interfere with ongoing operations on
the rest of the Property outside of the Premises, to keep all construction areas
clean and free of trash and debris, and to otherwise comply with any other
reasonable rules and regulations established by Landlord with regard to
construction activities.

(e)                      Tenant shall provide copies of any warranties for
Alterations and the materials and equipment which are incorporated into the
Premises and the Building in connection therewith, and either assign to
Landlord, or enforce on Landlord’s behalf, all such warranties to the extent
repairs and/or maintenance on warranted items would be covered by such
warranties and are otherwise Landlord’s responsibility under this Lease.

11.3            Removal of Alterations. Landlord shall notify Tenant in writing
at the time of Landlord’s approval of any Alterations, whether or not the
proposed Alterations will be required to be removed by Tenant at the end of the
Lease Term. Tenant shall be obligated to remove any Alterations that Landlord
has not designated in writing will be permitted to remain in the Premises in
accordance with Section 28.

12.                  TENANT MAINTENANCE AND REPAIR. Except as otherwise provided
for in this Lease, Tenant agrees to keep the Premises in good order, condition
and repair excepting only those repairs for which Landlord is responsible under
the terms of this Lease, reasonable wear and tear, fire and other casualty
excepted. Specifically, Tenant shall be responsible for the maintenance of the
Premises and for the repair and replacement of any part of the Premises and the
Building made necessary by reason of

24


--------------------------------------------------------------------------------


damage thereto caused by the negligence or intentional acts of Tenant or
Tenant’s employees, contractors, agents or invitees. In the event Tenant shall
fail to perform such maintenance, repairs or replacements within thirty (30)
days of the date such work becomes necessary, Landlord may, but shall not be
required to, perform such work and charge the amount of the expenses therefor,
with interest accruing and payable thereon, in accordance with Section 22 below.

13.                  LANDLORD MAINTENANCE AND REPAIR. Except as otherwise
provided for in this Lease, Landlord agrees to keep in good order, condition and
repair the roof, public areas, exterior walls (including exterior glass) and
structure of the Building (including all plumbing, mechanical and electrical
systems installed by Landlord, but specifically excluding any supplemental HVAC
equipment or systems exclusively serving the Premises and installed at Tenant’s
request or as a result of Tenant’s requirements in excess of building standard
design criteria), all insofar as they affect the Premises, except that Landlord
shall in no event be responsible to Tenant for the repair of glass in the
Premises, the doors (or related glass and finish work) leading to the Premises,
or any condition in the Premises or the Building caused by the negligence or
intentional acts of Tenant or Tenant’s employees, contractors, agents or
invitees. Landlord shall also (a) keep and maintain all Common Areas in good
order, condition and repair, free of snow and ice and accumulation of dirt and
rubbish, (b) contract for regular trash collection and disposal services, and
(c) keep and maintain all landscaped areas on the Property in a neat and orderly
condition. Landlord shall not be responsible to make any improvements or repairs
to the Building other than those expressly set forth in this Section, unless
expressly provided for elsewhere in this Lease.

14.                  ASSIGNMENT AND SUBLETTING. Except in the case of a Biotech
Affiliated Entity (as defined in Section 14.7), Tenant shall not assign, pledge,
mortgage or otherwise transfer or encumber this Lease, nor sublet all or any
part of the Premises or permit the same to be occupied or used by anyone other
than Tenant or its employees without Landlord’s prior written consent (such
consent not to be unreasonably withheld, conditioned or delayed). Any consent by
Landlord hereunder shall not constitute a waiver of strict future compliance by
Tenant of the provisions of this Section 14 or a release of Tenant from the full
performance by Tenant of any of the terms, covenants, conditions, agreements or
provisions of this Lease. Except in the case of a Biotech Affiliated Entity, for
purposes of this Section 14, any transfer or change in control of Tenant (or any
subtenant, assignee or occupant) by operation of law or otherwise, shall be
deemed an assignment hereunder, including, without limitation, any merger,
consolidation, dissolution or any change in the controlling equity interests of
Tenant or any subtenant, assignee or occupant (in a single transaction or series
of related transactions). Any assignment or subletting in contravention of the
provisions of this Section 14 shall be void. Notwithstanding anything to the
contrary contained in this Section 14 or elsewhere in this Lease, any assignment
or subletting shall be subject to the following further conditions and
limitations:

14.1              Proposed Subtenants and Assignees. Except in the case of a
Biotech Affiliated Entity (as defined in Section 14.7), in no event shall the
proposed subtenant or assignee be (a) a prospective tenant (or its designee) who
is discussing with Landlord (or Landlord’s agent) its need for space in the
Building, or who has so negotiated within the previous six (6) months; (b) a
current tenant, subtenant, assignee or occupant of space in the Building; or (c)
an Affiliate (as hereinafter defined) of a current tenant, subtenant, assignee
or occupant of space in the Building. For purposes hereof, an “Affiliate” shall
mean a corporation or other business entity that directly or indirectly
controls, is controlled by, or is under common control with, such tenant,
subtenant, assignee or occupant. Notwithstanding anything contained herein to
the contrary, in the event Landlord is unable to accommodate the space
requirements of the entity or entities described in sub-paragraphs (a), (b), or
(c) above (such inability to be evidenced in writing by Landlord upon Tenant’s
request), Tenant may enter into negotiations with such entity or entities for
subletting and assignment purposes.

25


--------------------------------------------------------------------------------


14.2            Advertising. In no event shall Tenant advertise space (on a per
rentable square foot basis) at a lower rate than Landlord is then advertising
space (on a per rentable square foot basis) in the Building without Landlord’s
prior written consent (such consent not to be unreasonably withheld, conditioned
or delayed).

14.3            Right to Share Profits.

(a)                      Except in the case of a Biotech Affiliated Entity (as
defined in Section 14.7), if Landlord consents to the subletting of all or any
part of the Premises, Tenant shall in consideration thereof pay to Landlord, as
Additional Rent, fifty percent (50%) of any Net Profits (as hereinafter defined)
in connection with the subletting. “Profits” on a subletting shall mean the
difference between (i) the amounts paid as rent and additional rent by the
subtenant to Tenant in and for each month of the sublease term and (ii) Fixed
Rent and Additional Rent due and payable by Tenant to Landlord in and for each
month of the sublease term, in each and every month when the former exceeds the
latter, provided, however, that if a sublease involves less than the entire
Premises, the amounts paid by Tenant to Landlord used in subpart (ii) above
shall be prorated each month to reflect the portion of the Premises being
sublet. “Net Profits” on a subletting shall mean monthly Profits reduced by an
amount equal to the quotient found by taking the total reasonable and customary
attorneys’ fees, real estate brokerage commissions and alteration expenses (if
any, including “soft costs”), paid and incurred by Tenant in connection with the
subletting, and dividing by the number of months in the sublease term.

(b)                     Except in the case of a Biotech Affiliated Entity (as
defined in Section 14.7), if Landlord consents to the assignment of this Lease,
Tenant shall in consideration thereof pay to Landlord fifty percent (50%) of any
Net Consideration (as hereinafter defined) in connection with the assignment.
“Consideration” for an assignment shall mean any sums paid to Tenant in
consideration of the assignment (other than the amount of rent and additional
rent assumed by the assignee). “Net Consideration” for an assignment shall mean
Consideration reduced by an amount equal to the total reasonable and customary
attorneys’ fees, real estate brokerage commissions and alteration expenses (if
any), paid and incurred by Tenant in connection with the assignment.

(c)                      Upon request, Tenant shall furnish Landlord with
certified financial statements from its accountants summarizing the gross and
net amounts received by Tenant from any subletting of the Premises or assignment
of this Lease in order to verify the determination of Additional Rent payable
under Section 14.3.

14.4            Right to Recapture. Except in the case of a Biotech Affiliated
Entity (as defined in Section 14.7), Landlord shall have a right to recapture
(“Right to Recapture”) as follows:

(a)                      Tenant’s Marketing Notice. If Tenant shall desire (for
marketing purposes only) to assign this Lease or sublet more than fifty percent
(50%) of the rentable square footage of the Premises, Tenant shall give Landlord
written notice thereof (“Tenant’s Marketing Notice”), which shall be accompanied
by: (i) a description of the portion of the Premises that Tenant proposes to
sublet (the “Recapture Premises”), together with a floor plan thereof; and (ii)
a notice of the proposed economic terms and conditions of the proposed
assignment or sublease, including: (a) the sublease commencement date, (b) the
sublease term, (c) the fixed rent, (d) all regularly scheduled items of
additional rent, (e) the amount of any rental concession, (f) the amount of any
tenant improvement allowance, (g) any work to be performed by Tenant to prepare
the Premises for occupancy by the proposed assignee or subtenant, and (h) any
consideration to be paid for the acquisition of the Premises by reason of such
assignment or sublease, or for the acquisition of Tenant’s leasehold
improvements or personal property.

26


--------------------------------------------------------------------------------


(b)                     Tenant’s Marketing Notice Triggers Recapture Option.
Tenant’s Marketing Notice shall be deemed an offer from Tenant to Landlord
whereby Landlord shall then have the option to either: (i) cancel this Lease (in
the case of an assignment of this Lease or a sublet of the entire Premises); or
(ii) cancel this Lease with respect to the Recapture Premises only (in the case
of a sublet of more than fifty percent (50%) but less than one hundred percent
(100%) of the Premises). In either event, Landlord shall have thirty (30) days
from receipt of Tenant’s Marketing Notice to give Tenant written notice of its
desire to recapture (“Landlord’s Recapture Notice”), in which case this Lease
shall end (but only with respect to the Recapture Premises in the case of a
sublet of more than fifty percent (50%) but less than one hundred percent (100%)
of the Premises) on the date (the “Recapture Date”) that is the earlier of (x)
six (6) months from Landlord’s receipt of Tenant’s Marketing Notice, or (y) the
proposed sublease commencement date set forth in Tenant’s Marketing Notice, with
the same force and effect as if such date were the date specified herein as the
Expiration Date, and the rent (i.e., Fixed Rent and Additional Rent) and
Security Deposit provided for under this Lease shall be apportioned and adjusted
as of the effective date of such cancellation to reflect the reduced square
footage of the Premises.

(c)                      If Landlord Does Not Exercise Recapture Option. If
Landlord does not exercise its Right to Recapture, Tenant shall have the right
to assign this Lease or sublet the Premises in accordance with the terms of this
Lease, subject to the following provisions:

(i)                         If Landlord does not exercise its Right to Recapture
and Tenant does not deliver to Landlord Tenant’s Assignment/Sublet Notice (as
set forth in Section 14.5) with respect to a proposed assignment of this Lease
or subletting of the Premises within six (6) months of Landlord’s receipt of
Tenant’s Marketing Notice, then Tenant shall be required to deliver an updated
Tenant’s Marketing Notice and otherwise comply with the foregoing provisions
before Landlord shall be required to make an election as to the exercise of its
Right to Recapture.

(ii)                      If Landlord does not exercise its Right to Recapture
and Tenant delivers to Landlord Tenant’s Assignment/Sublet Notice (as set forth
in Section 14.5) with respect to a proposed assignment of this Lease or
subletting of the Premises within six (6) months of Landlord’s receipt of
Tenant’s Marketing Notice, and such Assignment/Sublet Notice shall disclose: (a)
in the case of an assignment, a deviation of more than five percent (5%) of the
Consideration paid to Tenant by the assignee stated in Tenant’s Marketing
Notice, or (b) in the case of a sublease, a deviation of more than five percent
(5%) of the Profits stated in Tenant’s Marketing Notice, then Landlord shall
once again have the right to exercise its right to recapture with respect
thereto.

14.5              Tenant’s Assignment/Sublet Notice. Except in the case of a
Biotech Affiliated Entity (as defined in Section 14.7), if Tenant shall desire
to assign this Lease or sublet all or part of the Premises, Tenant shall give
Landlord notice thereof (“Tenant’s Assignment/Sublet Notice”), which shall be
accompanied by, (a) at Tenant’s option, either (x) a conformed or photostatic
copy of the proposed assignment or sublease (provided, however, that such
proposed assignment or sublease need not be in executed form if accompanied by a
writing signed by Tenant and the proposed assignee or subtenant indicating their
intent to enter into the proposed assignment or sublease upon Landlord
consenting thereto), and the proposed commencement date of which shall be at
least thirty (30) days after the giving of Tenant’s Assignment/Sublet Notice, or
(y) a copy of a letter of intent (the “Letter of Intent”) executed by or on
behalf of Tenant and the proposed assignee or subtenant setting forth the
material business terms of the proposed assignment or sublease, and the proposed
commencement date of which shall be at least thirty (30) days after the giving
of Tenant’s Assignment/Sublet Notice, and (b) a statement setting forth in
reasonable detail the identity of the proposed assignee or subtenant, the nature
of its business and its proposed use of the Premises, and (c) current financial
information with respect to the proposed assignee only (including, without
limitation, its most recent financial statements and credit reports), which

27


--------------------------------------------------------------------------------


Landlord agrees to keep confidential and execute any confidentiality agreement
reasonably requested by the proposed assignee. In the event Landlord does not
exercise its Right to Recapture (or does not possess such an option) pursuant to
Section 14.4 above, and Tenant is not in an Event of Default, and Tenant has
complied with all the provisions of Section 14, then Landlord shall notify
Tenant of its decision to consent (and, if appropriate, deliver to Tenant its
consent document) (“Landlord’s Consent”) within thirty (30) days of Landlord’s
receipt of Tenant’s Assignment/Sublet Notice.

14.6            Legal and Administrative Costs. Upon Tenant’s execution and
delivery of Landlord’s Consent (or, if there is no Landlord’s Consent, within
five (5) Business Days of receipt of Landlord’s invoice), Tenant shall pay
Landlord’s reasonable legal and administrative costs and expenses incurred in
processing each of Tenant’s assignment and subletting requests, which shall be
paid whether or not Landlord consents to such assignment or subletting.

14.7            Assignment and Subletting to a Biotech Affiliated Entity. The
foregoing notwithstanding, if Tenant is not in an Event of Default under this
Lease, Tenant may, on prior written notice to Landlord, but without Landlord’s
prior written consent, assign this Lease or sublet the Premises or a portion of
the Premises (without a physical subdivision thereof) to a Biotech Affiliated
Entity of Tenant. A “Biotech Affiliated Entity” shall be defined as (i) any
entity that controls, is controlled by, or is under common control with, Tenant
(whether control is by direct management, contract or otherwise), or (ii) any
entity that succeeds to Tenant’s business by merger, consolidation or other form
of corporate reorganization; and both (a) has a net worth (exclusive of
goodwill) after any assignment that is equal to or greater than Tenant’s net
worth both at the time that this Lease is executed and immediately prior to the
merger, consolidation or reorganization in question, and (b) complies with all
of the terms, covenants, conditions, agreements and provisions of Section 8 of
this Lease. Tenant must furnish Landlord with such documents and information as
Landlord may reasonably require to substantiate Tenant’s compliance with the
provisions of this Section 14.7 and the other applicable provisions of this
Lease prior to the effective date of any assignment or subletting described in
this Section 14.7. Nothing herein shall be deemed to permit: (x) any assignee to
further assign this Lease or sublet the Premises or any portion of the Premises
without Landlord’s prior written consent in accordance with the provisions of
this Lease; or (y) any subtenant to assign its sublease or further sublet the
Premises or any portion of the Premises to any other party without Landlord’s
prior written consent in accordance with the provisions of this Lease.

15.                  ACCEPTANCE OF RENT; NEW DIRECTORY NAME.

15.1            Acceptance of Rent and/or New Directory Name. The acceptance of
Rent and/or the listing or posting of any name, other than that of Tenant,
whether on the door or exterior wall of the Premises, the Building’s tenant
directory in the lobby, elevator or elsewhere, shall not:

(a)                      Constitute a waiver of Landlord’s right to withhold
consent to any subletting or assignment pursuant to Section 14;

(b)                     Be deemed an implied consent by Landlord to any
subletting of all or any part of the Premises, to any assignment or transfer of
this Lease, or to any unauthorized occupancy of the Premises, except in
accordance with the express terms of this Lease; or

(c)                      Operate to vest any right or interest in this Lease or
in the Premises.

15.2            Right to Remove New Directory Name. Subject to the provisions of
Section 14, any such listing as described above shall constitute a privilege
extended by Landlord to Tenant, and shall be immediately revocable at Landlord’s
will by notice to Tenant.

28


--------------------------------------------------------------------------------


16.                  EMINENT DOMAIN.

16.1              Termination Upon Taking of Whole. If the whole of the Premises
shall be taken under the power of eminent domain, then this Lease shall
terminate as of the date said Premises are so taken.

16.2              Termination Upon Partial Taking. If a portion of the Premises
shall be taken under the power of eminent domain and the remaining portion would
not, in the reasonable judgment of Landlord and Tenant, be adequate for the
continued operation of Tenant’s business (even if the remaining Premises are
restored and/or added to as provided for in Section 16.3 below), then this Lease
shall terminate as of the date said Premises are so taken.

16.3              Restoration or Termination Upon Partial Taking. If a portion
of the Premises shall be taken under the power of eminent domain and the
remaining portion would not, in the reasonable judgment of Landlord and Tenant,
be adequate for the continued operation of Tenant’s business (unless the
remaining Premises are restored and/or added to as provided for in this Section
16.3), then Landlord shall have the option to restore the Premises, which may
include the addition to the Premises of an amount of space contiguous to the
Premises substantially equal in area to the portion taken, which (when used with
the remaining Premises) will, in the reasonable judgment of Landlord and Tenant,
be adequate for the continued operation of Tenant’s business. If Landlord elects
to restore the Premises, it shall notify Tenant promptly of its decision to do
so, and shall diligently proceed to restore such part of the Premises not taken
and any contiguous space which Landlord may elect to add as provided for herein,
to as near the former condition of the original Premises as the circumstances
will permit, and Tenant shall continue to utilize said Premises for the
operation of its business. If Landlord elects not to restore the Premises, then
this Lease shall terminate as of the date said Premises are so taken. In
addition, if Landlord elects to restore the Premises but has not completed the
restoration of the Premises within three hundred sixty-five (365) days after the
date of the taking, Tenant may terminate this Lease by written notice to
Landlord at any time prior to Landlord’s completion and delivery of the
Premises. In the event of any taking under the power of eminent domain which
does not terminate this Lease as aforesaid, any obligation of Tenant under this
Lease to pay rent and all of the other provisions of this Lease shall remain in
full force and effect; provided, however, that the Fixed Rent and Additional
Rent provided in this Lease shall be (a) equitably adjusted (on the basis of the
number of square feet of the Premises before and after such taking), and (b)
abated during any period in which Tenant is unable to operate its business from
the Premises.

16.4              Apportionment of Award. Tenant shall have no claim against
Landlord for any portion of the amount that may be awarded as damages as a
result of any governmental or quasi-governmental taking or condemnation (or sale
under threat of such taking or condemnation); and all rights of Tenant to
damages therefor are hereby assigned by Tenant to Landlord. The foregoing shall
not, however, deprive Tenant of any separate award for moving expenses,
dislocation damages or for any other award which would not reduce the award
payable to Landlord.

16.5              Apportionment of Rent. If this Lease is terminated as provided
in Section 16, all rent shall be paid up to the date that possession is taken by
the governmental or quasi-governmental authority and Landlord shall make an
equitable refund to Tenant of any rent or other amounts paid by Tenant which are
applicable to any period after that date and not yet earned.

16.6              Duty to Arbitrate. If a portion of the Premises shall be taken
under the power of eminent domain, and Tenant, in the exercise of “reasonable
judgment”, determines that the remaining portion of said Premises would not be
adequate for the continuation of Tenant’s business as conducted immediately
prior to such taking, and if Landlord shall not agree with Tenant’s
determination, then Landlord and Tenant

29


--------------------------------------------------------------------------------


shall promptly proceed to have the matter arbitrated in accordance with the
Rules of the American Arbitration Association and such determination shall be
final and binding upon the parties hereto.

17.                  FIRE OR OTHER CASUALTY.

17.1              In the event of damage to or destruction of the Premises
caused by fire or other casualty, or any such damage to or destruction of the
Building necessary to provide normal services and access to the Premises in
accordance herewith (“Event of Casualty”), Landlord, after receipt of written
notice thereof from Tenant, shall undertake to make repairs and restorations
with reasonable diligence, unless this Lease has been terminated by Landlord or
Tenant as hereinafter provided or unless any mortgagee which is entitled to
receive casualty insurance proceeds fails to make available to Landlord a
sufficient amount of such proceeds to cover the cost of such repairs and
restorations. If (i) in Landlord’s reasonable judgment, the damage is of such
nature or extent that more than one hundred eighty (180) days would be required
(with normal work crews and normal work hours) to repair and restore the
Premises (including any restoration of Tenant’s Work, Tenant’s Alterations or
Tenant’s Personal Property) or the Building, as the case may be; or (ii) in
Landlord’s reasonable judgment, the damage is of such nature or extent that it
is uneconomical to repair and restore the Premises or the Building, as the case
may be; or (iii) less than one (1) year then remains on the current Lease Term,
Landlord shall so advise Tenant within thirty (30) days after the Event of
Casualty (“Landlord’s Notice of Casualty”), and either party shall have ten (10)
Business Days after receipt of Landlord’s Notice of Casualty to terminate this
Lease by written notice to the other. If either party elects to terminate this
Lease in the case described in clauses (i), (ii) or (iii) above, then the Lease
Term shall expire ten (10) Business Days after such notice is given, and Tenant
shall vacate the Premises and surrender the same to Landlord in accordance with
the terms of this Lease.

17.2              In the event of fire or other casualty damage, provided this
Lease is not terminated pursuant to the terms of Section 17.1 above and is
otherwise in full force and effect, and sufficient casualty insurance proceeds
are available for application to such repair and restoration, Landlord shall
proceed diligently to repair and restore the Premises to substantially the same
condition prior to the casualty occurrence. Landlord shall not be obligated to
repair or restore (i) any of Tenant’s Work, (ii) any of Tenant’s Alterations, or
(iii) any of Tenant’s Personal Property (as hereinafter defined), which Tenant
may have installed (whether or not Tenant is required to remove or leave the
same in the Premises as of the expiration or earlier termination of this Lease)
unless Tenant, in a manner satisfactory to Landlord, assures payment in full of
all costs as may be incurred by Landlord in connection therewith. In the event
of fire or other casualty damage, provided this Lease is not terminated pursuant
to the terms of Section 17.1 above and is otherwise in full force and effect,
Tenant shall be entitled to repair and restore Tenant’s Work, Tenant’s
Alterations and Tenant’s Personal Property simultaneously with Landlord’s
restoration of the Premises and/or the Building, and Tenant shall proceed
diligently to repair and restore the Premises to substantially the same
condition prior to the casualty occurrence. Landlord and Tenant shall each take
reasonable measures to ensure that Landlord’s contractors and Tenant’s
contractors cooperate in all commercially reasonable ways with each other to
avoid any delay in either Landlord’s restoration work or Tenant’s restoration
work or any conflict with the performance of either Landlord’s restoration work
or Tenant’s restoration work, Tenant acknowledging, however, that in the case of
conflict that is not reasonably avoidable, the performance of Landlord’s
restoration work shall have priority.

17.3              Landlord shall not insure (i) any of Tenant’s Work, (ii) any
of Tenant’s Alterations, or (iii) any of Tenant’s Personal Property. Tenant
shall, at its sole cost and expense, (a) insure the value of such Tenant’s Work,
Tenant’s Alterations and Tenant’s Personal Property for the purpose of providing
funds to Landlord to repair and restore the Premises as set forth above, or (b)
repair and restore such Tenant’s Work, Tenant’s Alterations and Tenant’s
Personal Property as described in Section 17.2.

30


--------------------------------------------------------------------------------


17.4              The validity and effect of this Lease shall not be impaired in
any way by the failure of Landlord to complete the repair and restoration of the
Premises or the Building within one hundred eighty (180) days after the
commencement of work, even if Landlord had in good faith notified Tenant that
the repair and restoration would be completed within such period, provided that
Landlord proceeds diligently with such repair and restoration. In the case of
damage to the Premises (or a portion thereof) which is of a nature or extent
that Tenant’s continued occupancy or use of the Premises is in the reasonable
judgment of Landlord and Tenant impaired, then the Fixed Rent and Additional
Rent otherwise payable by Tenant hereunder shall be equitably abated or adjusted
until the Premises are made suitable for Tenant’s occupancy. Notwithstanding
anything contained herein to the contrary, if Landlord has not completed the
repair and restoration of the Premises (including any restoration of Tenant’s
Work, Tenant’s Alterations or Tenant’s Personal Property if Landlord is
responsible for such work, but excluding any restoration of Tenant’s Work,
Tenant’s Alterations or Tenant’s Personal Property if Tenant is responsible for
such work) within three hundred sixty-five (365) days after the commencement of
work, Tenant may terminate this Lease by written notice to Landlord at any time
prior to Landlord’s completion and delivery of the Premises.

18.                  INSURANCE; WAIVER OF SUBROGATION.

18.1              Tenant’s Insurance.

(a)                      Personal Property. Tenant agrees that all risks
(including that of fire or other casualty, theft or other harm, damage or loss)
to Tenant’s Personal Property, including the loss of use of the same, shall be
borne solely by Tenant. As used herein, “Personal Property” includes, but is not
limited to, all tangible and intangible goods and accounts, inventory,
merchandise, furniture, fixtures, equipment (including computer equipment and
any data stored thereon) and systems. Tenant shall purchase and maintain
insurance in an amount adequate to repair or replace or otherwise cover its
Personal Property (and the Personal Property of others held or leased by Tenant
or otherwise in the Premises), including any Alterations and Tenant’s Work.

(b)                     Business Interruption. Tenant shall maintain in full
force and effect at all times, and at its own expense, business interruption
insurance in an amount adequate to cover all Fixed Rent and Additional Rent due
under this Lease for a period of twelve (12) months.

(c)                      Commercial General Liability. Tenant shall maintain in
full force and effect at all times, and at its own expense, commercial general
liability insurance (including contractual, host liquor and personal injury
liability insurance) in an amount not less than $1,000,000.00 combined single
limit bodily injury and property damage per occurrence and $2,000,000.00 annual
aggregate limit per location.

(d)                     Automobile Liability. Tenant shall maintain in full
force and effect at all times, and at its own expense, automobile liability
insurance for owned, non-owned and hired vehicles in an amount not less than
$1,000,000.00 combined single limit bodily injury and property damage per
accident.

(e)                      Workers’ Compensation and Employers’ Liability. Tenant
shall maintain in full force and effect at all times, and at its own expense,
the statutory limits of workers’ compensation and employers’ liability insurance
in amounts adequate to satisfy the umbrella underlying requirements.

(f)                        Excess / Umbrella Liability. Tenant shall maintain in
full force and effect at all times, and at its own expense, umbrella liability
coverage in an amount not less than $8,000,000.00 per

31


--------------------------------------------------------------------------------


occurrence. Umbrella liability coverage is to be in excess of the commercial
general liability, automobile liability and employers’ liability requirements
outlined in Sections 18.1 (c), (d) and (e) above.

(g)                     Other. Any other form or forms of insurance as Landlord
may reasonably require from time to time (other than insurance that Landlord is
required to maintain) in amounts and for insurable risks against which a prudent
tenant would protect itself to the extent landlords of comparable “biotech”
and/or “life science” commercial properties located in the greater
Boston/Cambridge/Waltham area where the Building is located require their
tenants to carry such other form(s) of insurance.

(h)                     The liability coverage in the insurance policies
required in Sections 18.1 (c), (d), (f) and (g) above shall name Landlord
Parties as additional insureds on a primary non-contributing basis. All
insurance policies required in Sections 18.1 (a) – (g) above shall be issued by
companies authorized to do business in Massachusetts with an A.M. Best’s
financial rating of A- or better and a size class rating of X (10) or larger or
otherwise reasonably acceptable to Landlord. At or prior to the Lease
Commencement Date, Tenant shall deposit with Landlord a certificate of insurance
(countersigned by the insurer) or evidence of insurance (in ACORD Form 28) or
other proof satisfactory to Landlord for each of the insurance policies Tenant
is required to carry in compliance with its obligations under this Lease. Such
insurance policies shall contain a provision that the insurer will endeavor to
provide Landlord Parties with at least thirty (30) days prior written notice
before it cancels or refuses to renew the policy, or change in any material way
the nature or extent of the coverage provided by such policy. Tenant’s failure
to obtain and maintain the required insurance shall constitute an Event of
Default under this Lease. If Tenant shall fail to remedy such Event of Default
within five (5) Business Days after written notice by Landlord, Tenant will be
liable for any and all costs, liabilities, damages and penalties resulting to
Landlord Parties from such termination, unless a written waiver of the specific
insurance requirement(s) is provided to Tenant by Landlord Parties.

18.2              Insurance During Construction. In addition, during the
performance of any construction by Tenant in the Premises, in addition to the
above coverage required to be maintained by Tenant, Tenant shall cause the
general contractor performing the work to carry: (a) commercial general
liability insurance in an amount not less than $1,000,000.00 combined single
limit bodily injury and property damage per occurrence and $2,000,000.00 annual
aggregate limit per location; (b) the statutory limits of workers’ compensation
and employers’ liability insurance in amounts adequate to satisfy the umbrella
underlying requirements; (c) umbrella liability coverage in an amount not less
than $5,000,000.00 per occurrence (to be in excess of the commercial general
liability and employers’ liability requirements outlined in Sections 18.2 (a)
and (b) above); and (d) all risk installation floater insurance (on the complete
value / full coverage form) to protect Landlord’s interest and that of Tenant,
contractors and subcontractors during the course of the construction with a
limit of not less than the total replacement cost of the completed improvements
under construction. Such contractor insurance policies shall name Landlord
Parties as additional insureds on a primary non-contributing basis.

18.3              Waiver of Subrogation. Landlord and Tenant hereby release each
other from any and all liability or responsibility to the other or anyone
claiming through or under them by way of subrogation or otherwise for any loss
or damage to property caused by fire or other casualty, even if such fire or
other casualty shall have been caused by the fault or negligence of the other
party, or anyone for whom such party may be responsible; provided, however, that
this release shall be applicable and in full force and effect only to the extent
permitted by law and only to the extent that the cost of repairing such damage
is covered by insurance or would have been covered by insurance proceeds payable
under any policy (including the deductible and/or uninsured portion thereof)
required to be maintained under this Lease, but not so maintained. Each policy
of such insurance shall, if obtainable from the insurer without additional
expense, contain a waiver of subrogation by insurer against Landlord or Tenant,
as the case

32


--------------------------------------------------------------------------------


may be. If the inclusion of such a provision would involve an additional
expense, either party, at its expense, may require such a provision to be
inserted in the other’s policy. In the event a party is unable to obtain such a
waiver, it shall immediately notify the other of this inability. In the absence
of such notification, each party shall be deemed to have obtained such a waiver
of subrogation.

18.4              Landlord’s Insurance. Landlord shall, at all times during the
Lease Term, keep the Building insured against fire and other casualty at its
full replacement cost.

19.                  INSPECTION; ACCESS; CHANGES IN BUILDING FACILITIES.

19.1              Landlord and Landlord’s employees, contractors, agents and
representatives may enter the Premises at any time in response to an emergency
and upon at least two (2) Business Day’s prior notice to Tenant (unless the
visit will unreasonably disturb Tenant’s lab conditions, in which case Tenant
shall so advise Landlord and Landlord shall delay said visit for one (1)
additional Business Day) (i) to examine, inspect and protect the Premises and
the Building; (ii) to make such repairs, replacements and improvements as
Landlord may deem necessary and reasonably desirable to the Premises and the
Building; and (iii) during the last six (6) months of the Lease Term, or any
extension or renewal thereof, to show it to prospective tenants. Landlord may,
at any time, affix to any suitable part of the exterior of the Building in which
the Premises is located a notice for letting the Premises or the Building or
selling the Building. Notwithstanding anything to the contrary contained in this
Section 19.1 or elsewhere in this Lease, (a) access to Tenant’s clean room areas
must always be escorted by a representative of Tenant and must comply with all
clean room procedures and precautions and other reasonable procedures
promulgated by Tenant, (b) any access to the Premises by representatives of
companies involved in competitive “biotech” and/or “life science” fields must
comply with appropriate confidentiality procedures imposed by Tenant and must at
all times be escorted by a representative of Tenant, and (c) the conditions,
restrictions and limitations on access to the Premises apply to all instances of
access to the Premises by Landlord or its representatives (except in response to
an emergency) whether provided for in this Section 19.1 or provided for in other
Sections of this Lease (for example, see access pursuant to Section 8.3 (b)
above and Section 19.2 below).

19.2              Subject to the provisions of Section 8.3 (b) and Section 19.1,
Landlord shall have access to and use of all areas in the Premises (including
exterior Building walls, core corridor walls and doors and any core corridor
entrances), any roofs adjacent to the Premises, and any space in or adjacent to
the Premises used for shafts, stacks, pipes, conduits, fan rooms, ducts,
electric or other utilities, sinks or other Building facilities, as well as
access to and through the Premises for the purpose of operation, maintenance,
decoration and repair. Tenant shall permit Landlord to install, use and maintain
pipes, ducts and conduits within the demising walls, bearing columns and
ceilings of the Premises, provided that the installation work is performed at
such times and by such methods as will not materially interfere with Tenant’s
use of the Premises, materially reduce the floor area thereof or materially and
adversely affect Tenant’s layout, and further provided that Landlord performs
all work with due diligence and care so as to not damage Tenant’s Personal
Property or the Premises. Landlord and Tenant shall cooperate with each other in
the location of Landlord’s and Tenant’s facilities requiring such access.

19.3              Landlord reserves the right at any time, without incurring any
liability to Tenant therefor, to make such changes in or to the Building and the
fixtures and equipment thereof, as well as in or to the street entrances, halls,
foyers, passages, elevators, if any, and stairways thereof, and garages as it
may deem necessary or desirable; provided, however, that the same does not
materially and adversely affect Tenant’s use of or access to the Premises.

33


--------------------------------------------------------------------------------


20.                  DEFAULT. Any other provisions of this Lease
notwithstanding, it shall be a Tenant event of default (“Event of Default”)
under this Lease if: (i) Tenant fails to pay any installment of Fixed Rent,
Additional Rent or other sum payable by Tenant hereunder when due and such
failure continues for a period of seven (7) days after its due date; or (ii)
Tenant fails to perform or observe any other covenant, condition or agreement of
this Lease and such failure continues after written notice given by or on behalf
of Landlord to Tenant for more than thirty (30) days, provided, however, that if
the nature of Tenant’s default is such that more than thirty (30) days are
reasonably required to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within such thirty (30) day period and thereafter
diligently pursues such cure to completion; or (iii) Tenant uses or occupies the
Premises other than as permitted hereunder; or (iv) Tenant violates Sections 8,
14 or 18 of this Lease and such failure continues after written notice given by
or on behalf of Landlord to Tenant for more than ten (10) days; or (v) Tenant
abandons or vacates the Premises without payment of Rent; or (vi) Tenant files a
petition commencing a voluntary case, or has filed against it a petition
commencing an involuntary case, under the Federal Bankruptcy Code (Title 11 of
the Unites States Code), as now or hereafter in effect, or under any similar
law, or files or has filed against it a petition or answer in bankruptcy or for
reorganization or for an arrangement pursuant to any state bankruptcy or
insolvency law or any similar state law, and, in the case of any such
involuntary action, such action shall not be dismissed, discharged or denied
within ninety (90) days after the filing thereof, or Tenant consents to or
acquiesces in the filing thereof; or (vii) if Tenant is a banking organization,
Tenant files an application for protection, voluntary liquidation or dissolution
applicable to banking organizations; or (viii) a custodian, receiver, trustee or
liquidator of Tenant or of all or substantially all of Tenant’s Personal
Property or of the Premises shall be appointed in any proceedings brought by or
against Tenant and, in the latter case, such entity shall not be discharged
within ninety (90) days after the appointment thereof, or Tenant consents to or
acquiesces in the appointment thereof; or (ix) Tenant shall generally not pay
Tenant’s debts as such debts become due, or shall admit in writing its inability
to pay its debts as they become due, or shall make an assignment of Tenant’s
lease obligations for the benefit of or enter into an agreement with its
creditors; or (x) any of the circumstances set forth in clauses (vi), (viii) or
(ix) occurs as to any guarantor or surety of Tenant’s performance under this
Lease (a “Guarantor”), or such Guarantor defaults under or is in breach of any
provision under its guaranty or suretyship agreement; or (xi) Landlord shall
determine that any financial or other information provided to Landlord by or on
behalf of Tenant or Guarantor shall be or have been materially false or
misleading; or (xii) there is committed by Tenant any other act or omission
which is stated in this Lease to be an Event of Default. The grace period
provision in clause (i) above and the notice and grace period provision in
clause (ii) above shall have no application to the Events of Default referred to
in clauses (iii) through (xii) above.

21.                  LANDLORD’S RIGHTS AND REMEDIES.

21.1              Landlord’s Remedies. In addition to all other rights and
remedies of Landlord, if an Event of Default shall occur, Landlord may, at its
option, at any time thereafter exercise any one or more of the following
remedies:

(a)                      Termination of Lease. Landlord may terminate this
Lease, by written notice to Tenant, without any right by Tenant to reinstate its
rights by payment of rent due or other performance of the terms and conditions
hereof. Upon such termination Tenant shall immediately surrender possession of
the Premises to Landlord, and Landlord shall immediately become entitled to
receive from Tenant an amount equal to the difference between the aggregate of
all Fixed Rent and Additional Rent reserved under this Lease for the balance of
the Lease Term, and the fair rental value of the Premises for that period,
determined as of the date of such termination.

34


--------------------------------------------------------------------------------


(b)                     Reletting. With or without terminating this Lease, as
Landlord may elect, Landlord may re-enter and repossess the Premises, or any
part thereof, and lease them to any other person upon such terms as Landlord
shall deem reasonable for a term within or beyond the term of this Lease;
provided, that any such reletting prior to termination shall be for the account
of Tenant, and Tenant shall remain liable for (i) all Fixed Rent, Additional
Rent and other sums which would be payable under this Lease by Tenant in the
absence of such expiration, termination or repossession, less (ii) the net
proceeds, if any, of any reletting effected for the account of Tenant after
deducting from such proceeds all of Landlord’s commercially reasonable expenses,
including employees’ expenses, attorneys’ fees, real estate brokerage
commissions and alteration expenses (if any), incurred as a result of Tenant’s
breach of this Lease. Landlord agrees to use commercially reasonable efforts to
mitigate its damages in connection with the occurrence of an Event of Default
under this Lease by Tenant (which efforts shall include reletting the Premises);
provided, however, Landlord shall have no obligation to relet the Premises (x)
if Landlord, or any of its affiliates, have other comparable space available for
rent, (y) for a rental less than the fair market rental then prevailing for
other comparable space, or (z) under terms and conditions that are unacceptable
to Landlord. If the Premises are at the time of default sublet or leased by
Tenant to others, Landlord may, as Tenant’s agent, collect rents due from any
subtenant or other tenant and apply such rents to the rent and other amounts due
hereunder without in any way affecting Tenant’s obligation to Landlord
hereunder. Such agency, being given for security, is hereby declared to be
irrevocable.

(c)                      Acceleration of Rent. Landlord may declare Fixed Rent
and all items of Additional Rent (the amount thereof to be based on historical
amounts and Landlord’s estimates for future amounts) for the entire balance of
the then current Lease Term immediately due and payable, together with all other
charges, payments, costs, and expenses payable by Tenant as though such amounts
were payable in advance on the date the Event of Default occurred.

(d)                     Removal of Contents by Landlord. With respect to any
portion of the Premises which is vacant or which is physically occupied by
Tenant, Landlord may remove all persons and property therefrom, and store such
property in a public warehouse or elsewhere at the cost of and for the account
of Tenant without being deemed guilty of trespass or becoming liable for any
loss or damage which may be occasioned thereby.

(e)                      INTENTIONALLY DELETED

(f)                        Deferred/Abated Rent/Unamortized Costs. Landlord may
declare any deferred or abated rent under this Lease and any unamortized costs
of improvements made by Landlord to the Premises and any unamortized brokerage
commissions paid or payable by Landlord in connection with this Lease
immediately due and payable.

(g)                     Consequential Damages. Notwithstanding anything
contained in this Lease to the contrary, Tenant shall not be liable for any
consequential or indirect damages of Landlord except as a result of Tenant’s
failure to (i) surrender the Premises (for more than thirty (30) days after the
expiration or earlier termination of this Lease) as provided for in Section 27;
or (ii) perform its removal and repair obligations (for more than thirty (30)
days after the expiration or earlier termination of this Lease) as provided for
in Section 28.

21.2              Injunction. In the event of breach by Tenant of any provision
of this Lease, Landlord shall have the right of injunction and the right to
invoke any remedy allowed at law or in equity in addition to other remedies
provided for herein.

35


--------------------------------------------------------------------------------


21.3              Waiver of Redemption. Tenant hereby expressly waives any and
all rights of redemption granted by or under any present or future law in the
event this Lease is terminated, or in the event of Landlord obtaining possession
of the Premises, or in the event Tenant is evicted or dispossessed for any
cause, by reason of violation by Tenant of any of the provisions of this Lease.

21.4              Not Exclusive Right. No right or remedy herein conferred upon
or reserved to Landlord is intended to be exclusive of any other right or remedy
herein or by law provided, but each shall be cumulative and in addition to every
other right or remedy given herein or now or hereafter existing at law or in
equity by or by statute.

21.5              Expenses. In the event that Landlord commences suit for the
repossession of the Premises, for the recovery of Fixed Rent or Additional Rent
or any other amount due under the provisions of this Lease, or because of the
breach of any other covenant or provision herein contained on the part of Tenant
to be kept or performed, and a breach shall be established, Tenant shall pay to
Landlord all expenses incurred in connection therewith, including reasonable
attorneys’ fees, through all appeals and in any bankruptcy proceedings. In the
event that Tenant commences suit for damages resulting from the breach of any
covenant or provision herein contained on the part of Landlord to be kept or
performed, and a breach shall be established, Landlord shall pay to Tenant all
expenses incurred in connection therewith, including reasonable attorneys’ fees,
through all appeals and in any bankruptcy proceedings.

22.                  LANDLORD’S RIGHT TO CURE TENANT’S DEFAULT. If Tenant
defaults in the making of any payment or in the doing of any act herein required
to be made or done by Tenant (beyond any applicable grace or cure period), then
Landlord may, but shall not be required to, make such payment or do such act,
and charge the amount of Landlord’s expense to Tenant, with interest accruing
and payable thereon at the Default Rate as of the date of the expenditure by
Landlord or as of the date of payment thereof by Tenant, whichever is higher,
from the date paid or incurred by Landlord to the date of payment hereof by
Tenant; provided, however, that nothing herein contained shall be construed or
implemented in such a manner as to allow Landlord to charge or receive interest
in excess of the maximum legal rate then allowed by law. Such payment and
interest shall constitute Additional Rent hereunder due and payable with the
next monthly installment of Fixed Rent; but the making of such payment or the
taking of such action by Landlord shall not operate to cure such default by
Tenant or to estop Landlord from the pursuit of any remedy to which Landlord
would otherwise be entitled.

23.                  ESTOPPELS.

23.1              Tenant Estoppel Certificate. Upon request, and within ten (10)
Business Days written notice given by or on behalf of Landlord, Tenant shall
execute and deliver to Landlord, as appropriate, a Tenant Estoppel Certificate
substantially similar to the form attached hereto as Exhibit “G”, it being
intended that any such statement delivered pursuant hereto may be relied upon by
others with whom Landlord may be dealing. Tenant’s failure to execute and
deliver the Tenant Estoppel Certificate within ten (10) Business Days notice
shall serve to irrevocably appoint Landlord as Tenant’s attorney-in-fact to
execute and deliver such certificate for and on behalf of Tenant.

23.2              Landlord Estoppel Certificate. Upon request, and within ten
(10) Business Days written notice given by or on behalf of Tenant, Landlord
shall execute and deliver to Tenant, as appropriate, an estoppel certificate
certifying (to the extent correct, or if incorrect specifying why incorrect) (a)
the form of this Lease and all amendments thereto, (b) that this Lease is in
full force and effect, (c) whether there are any known defaults outstanding on
behalf of Landlord or Tenant, and (d) any other matter reasonably requested (it
being intended that any such statement delivered pursuant hereto may be relied
upon by others with whom Tenant may be dealing).

36


--------------------------------------------------------------------------------


24.                  SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT.

24.1              This Lease and the estate, interest and rights hereby created
are subordinate to any mortgage now or hereafter placed upon the Building or the
Land or any estate or interest therein, including, without limitation, any
mortgage on any leasehold estate, and to all renewals, modifications,
consolidations, replacements and extensions of the same as well as any
substitutions therefor, subject, however, to any such mortgagee’s agreement that
Tenant’s right to possession of the Premises shall not be disturbed and Tenant’s
other rights hereunder shall not be adversely affected by any foreclosure of
such mortgage. Tenant agrees that in the event any person, firm, corporation or
other entity acquires the right to possession of the Building or the Land,
including any mortgagee or holder of any estate or interest having priority over
this Lease, Tenant shall, if requested by such person, firm, corporation or
other entity, attorn to and become the tenant of such person, firm, corporation
or other entity, upon the same terms and conditions as are set forth herein for
the balance of the Lease Term, subject to the non-disturbance provisions set
forth above. Notwithstanding the foregoing, any mortgagee may, at any time,
subordinate its mortgage to this Lease, without Tenant’s consent, by notice in
writing to Tenant, and thereupon this Lease shall be deemed prior to such
mortgage without regard to their respective dates of execution and delivery, and
in that event, such mortgagee shall have the same rights with respect to this
Lease as though it had been executed prior to the execution and delivery of the
mortgage.

24.2              Upon request, and within ten (10) Business Days written notice
given by or on behalf of Landlord, any mortgagee, any ground or superior lessor
of the Building or the Land, or other successor to the interests of Landlord
thereto, Tenant shall execute and deliver, as appropriate, any instruments in
recordable form as may be required by such parties, including a Subordination,
Non-Disturbance and Attornment Agreement substantially similar to the form
attached hereto as Exhibit “H” in order to confirm or effect the subordination
or priority of this Lease, as the case may be, and the attornment of Tenant to
future landlords in accordance with the terms of Section 24 and such parties’
requirements. Tenant’s failure to execute and deliver the Subordination,
Non-Disturbance and Attornment Agreement within ten (10) Business Days notice
shall serve to irrevocably appoint Landlord as Tenant’s attorney-in- fact to
execute and deliver such agreement for and on behalf of Tenant.

25.                  CONDOMINIUM CONVERSION CONTINGENCY.

25.1              The Premises are located in the Building which is erected on
the Land which comprises the Property owned by Landlord.

25.2              The Property may be further enlarged and/or improved with
additional buildings (provided that no such enlargements or improvements shall
have a material adverse impact on Tenant’s rights under this Lease).

25.3              Landlord, on behalf of itself and its successors and assigns,
reserves the right to convert the Property, and all of the buildings now or
hereafter located thereon, to the condominium form of ownership pursuant to
Massachusetts General Laws Chapter 183A (the “Condominium”).

25.4              Upon the conversion of the Property to the Condominium, Tenant
will cooperate in the negotiation and execution of commercially reasonable
documentation which confirms that the Premises will be described in the Master
Deed of the Condominium (the “Master Deed”) as part or all of a unit in the
Condominium (the “Unit”) and shall be subject to said Master Deed and also to an
agreement which governs the rights and obligations of the owners of such units
(the “Declaration of Trust”) (the Master Deed, the Declaration of Trust and any
by-laws and rules or regulations promulgated thereunder are referred to
collectively as the “Condominium Documents”).

37


--------------------------------------------------------------------------------


25.5              Landlord and its successors and assigns shall be subject to
the Condominium Documents.

25.6              Tenant agrees that in connection with the creation of the
Condominium, Tenant will cooperate in the negotiation and execution of
commercially reasonable documentation which confirms that this Lease shall be
subject and subordinate to the Condominium Documents and that Tenant’s leasehold
interest will be converted to a leasehold interest in all or a demised portion
of an individual unit in the Condominium and an interest in common with others
to use common areas of the Condominium that are ancillary to Tenant’s Premises
under this Lease. The Condominium Documents shall provide commercially
reasonable protection of Tenant’s existing rights under this Lease with the
intent that Tenant’s use and occupancy of the Premises and all appurtenant
rights under this Lease (including, without implied limitation, the right to
have the Building Rules and Regulations under this Lease uniformly enforced
against all tenants of the Building) shall not be adversely affected. As
applicable, the trustees under the Declaration of Trust and any owners of other
units in the Condominium shall enter into supplemental agreements recognizing
the rights of Tenant under this Lease. Tenant’s leasehold interest under this
Lease is confirmed to be the superior interest in the Building, Land and
Property relative to any subsequently imposed Condominium Documents, and the
subordination of this Lease to any subsequently imposed Condominium Documents
can only be effected by the execution by Tenant of a subordination agreement as
referred to above.

25.7              Landlord agrees that in connection with the creation of the
Condominium, Landlord will (a) submit the Condominium Documents to Tenant for
Tenant’s review, and (b) reimburse Tenant’s attorneys’ fees up to $1,500.00 for
such review.

26.                  FINANCIAL STATEMENTS. Upon request, and within fifteen (15)
Business Days written notice given by or on behalf of Landlord (but no more than
once per calendar year), Tenant shall furnish Landlord with (a) certified
financial statements from its accountants (including, without limitation, its
most recent balance sheet, year-to-date operating statement and profit and loss
statement) reflecting Tenant’s current financial condition, and (b) written
evidence of ownership and management of Tenant and any Biotech Affiliated Entity
(as such term is defined in Section 14.7). Notwithstanding the foregoing, Tenant
shall have no obligation to deliver any financial statements as long as it is a
publicly traded company.

27.                  HOLDING OVER. If Tenant retains possession of the Premises
or any part thereof after the termination of this Lease or expiration of the
Lease Term or otherwise in the absence of any written agreement between Landlord
and Tenant concerning any such continuance of the term, Tenant shall pay
Landlord (i) as liquidated damages for such holding over alone, an amount,
calculated on a per diem basis for each day of such unlawful retention, equal to
the greater of (a) 200% of the Annual Fixed Rent, or (b) the established market
rental for the Premises, for the time Tenant thus remains in possession, plus,
in each case, all Additional Rent and other sums payable hereunder, and (ii) all
other damages, costs and expenses sustained by Landlord by reason of Tenant’s
holding over more than thirty (30) days. Without limiting any rights and
remedies of Landlord resulting by reason of the wrongful holding over by Tenant,
or creating any right in Tenant to continue in possession of the Premises, all
Tenant’s obligations with respect to the use, occupancy and maintenance of the
Premises shall continue during such period of unlawful retention.

28.                  YIELD UP.

28.1              Covenant. Tenant agrees, on or before the expiration or
earlier termination of this Lease, to (a) surrender all keys to the Premises and
make known the key or combination for all locks or security devices remaining in
the Premises; (b) remove, at Tenant’s sole cost and expense, any and all of
Tenant’s

38


--------------------------------------------------------------------------------


Personal Property, whether or not attached to the Building, and any Alterations
as Landlord may require in accordance with the provisions of this Lease; (c)
repair, at Tenant’s sole cost and expense, any and all damage to the Premises
caused by the removal of Tenant’s Personal Property and Alterations; (d)
decommission the Premises as required by Section 28.2; and (e) peaceably yield
up the Premises, broom clean and in good order, condition and repair, reasonable
wear and tear, fire and other casualty excepted. In no event shall Tenant be
required to surrender the Premises in any better condition than they were in on
the Lease Commencement Date or thereafter improved.

28.2              Tenant’s Removal Obligation. No later than thirty (30) days
prior to the expiration or earlier termination of this Lease, Landlord and
Tenant shall jointly inspect the Premises and agree upon a specific list of
items which Tenant shall be required to remove from the Premises. Tenant shall
then proceed to remove any and all required items, and repair any and all damage
to the Premises caused by such removal. Landlord specifically agrees that Tenant
shall have no obligation to remove Tenant’s Work (i.e., Tenant’s initial
improvements to the Premises as shown on the Tenant Plans incorporated by
reference as Exhibit “L”). Tenant shall patch or cap any damage to the Premises
caused by the removal of Tenant’s Personal Property and Alterations, but shall
not be required to further repair such damage. Further, Tenant shall clean and
otherwise decommission (or, at Tenant’s election, remove) all process piping,
process supply lines, process waste lines and process plumbing in the Premises,
and all exhaust or other ductwork in the Premises, in each case which has
carried or released any Hazardous Materials other than the permitted Hazardous
Materials (the “Permitted Hazardous Materials”), a list of which is attached
hereto as part of Exhibit “M”, and shall otherwise clean the Premises so as to
permit the report hereinafter called for by this Section 28.2 to be issued.
Within thirty (30) days after completion of such cleaning and decommissioning as
to the Building, Tenant, at Tenant’s expense, shall obtain for Landlord a report
addressed to Landlord (and, at Tenant’s election, Tenant) by a reputable
licensed environmental engineer or a qualified industrial hygienist that is
designated by Tenant and acceptable to Landlord in Landlord’s reasonable
discretion, which report shall be based on the environmental engineer’s
inspection of such Building and shall show:

(a)                      That the Hazardous Materials carried or processed by
such supply lines, waste lines and plumbing or released through such exhaust or
ductwork, to the extent, if any, existing prior to such decommissioning, have
been removed as necessary so that the remaining process piping, process supply
lines, process waste lines and process plumbing, and all such exhaust or other
ductwork, may be disposed of in compliance with applicable Environmental Laws
without taking any special precautions for Hazardous Materials (excluding
asbestos or asbestos-containing materials), without incurring special costs (as
hereinafter defined) or undertaking special procedures (as hereinafter defined)
for demolition, disposal, investigation, assessment, cleaning or removal of
Hazardous Materials (excluding asbestos or asbestos-containing materials or any
Hazardous Materials currently existing as part of the Building or other
improvements) and without incurring regulatory compliance requirements or giving
notice in connection with Hazardous Materials (excluding asbestos or
asbestos-containing materials or any Hazardous Materials currently existing as
part of the Building or other improvements); and

(b)                     That the Premises may be reoccupied for use consistent
with Tenant’s Permitted Uses, demolished or renovated without taking any special
precautions for Hazardous Materials (excluding (x) asbestos or
asbestos-containing materials and (y) any Hazardous Materials currently existing
as part of the Building or other improvements), without incurring special costs
or undertaking special procedures for disposal, investigation, assessment,
cleaning or removal of Hazardous Materials (excluding (x) asbestos or
asbestos-containing materials and (y) any Hazardous Materials currently existing
as part of the Building or other improvements), and without incurring regulatory
requirements or giving notice in connection with Hazardous Materials (excluding
(x) asbestos or asbestos-containing materials and (y) any Hazardous Materials
currently existing as part of the Building or other improvements).

39


--------------------------------------------------------------------------------


(c)                      For purposes of Sections 28.2 (a) and (b): (i)
materials previously or hereafter generated from operations by Tenant shall not
be deemed part of the Building or other improvements, and (ii) “special costs”
or “special procedures” shall mean costs or procedures, as the case may be, that
would not be incurred but for the nature of the Hazardous Materials as Hazardous
Materials instead of non-hazardous materials. The report shall include
reasonable detail concerning the clean-up location, the tests run and the
analytic results. At Tenant’s request, Landlord will notify Tenant if Landlord
intends to demolish the applicable portion of the Premises or substantially
rehabilitate the applicable portion of the Premises, and in that event, Landlord
shall give Tenant Landlord’s good faith estimate of the costs to Landlord of
removing any of the property otherwise required to be removed by Tenant
hereunder, and Tenant may elect, instead of removing any of such property, to
make eighty percent (80%) of such payment to Landlord in satisfaction of
Tenant’s removal obligation; provided, that in any such event, Landlord may
require Tenant to remove from the Premises the Hazardous Materials provided for
above. Notwithstanding anything to the contrary above, provided Tenant (w)
limits the Hazardous Materials carried in the process piping, process supply
lines, process waste lines or process plumbing in the Premises to the Permitted
Hazardous Materials; and (x) complies with all existing and future Legal
Requirements, including but not limited to securing any required governmental
permits, licenses and authorizations necessary for the use, storage and disposal
of the Permitted Hazardous Materials; and (y) both furnishes Landlord with, and
obtains Landlord’s consent of (such consent not to be unreasonably withheld,
conditioned or delayed), Tenant’s protocol for the use, storage and disposal of
the Permitted Hazardous Materials (which protocol is attached hereto as part of
Exhibit “M”); and (z) does not otherwise negatively impact the condition of any
process piping, process supply lines, process waste lines or process plumbing
(such negative impact to be measured by pre- and post- tenancy condition tapes),
then Landlord agrees that Tenant shall not be required to remove any such
process piping, process supply lines, process waste lines or process plumbing in
the Premises in order to satisfy its cleaning and decommissioning requirements
set forth hereunder.

28.3              Certain Rights of Landlord. If Tenant fails to perform its
removal obligations hereunder, Landlord, without limiting Landlord’s other
rights and remedies under this Lease, (a) may treat such failure as a hold over
and/or (b) may, on ten (10) Business Days prior written notice to Tenant,
perform such obligations at Tenant’s sole cost and expense, and Tenant shall
promptly reimburse Landlord upon demand for all out-of-pocket costs and expenses
incurred by Landlord in connection with such work. In addition, any such
reimbursement shall include a five percent (5%) administrative fee to cover
Landlord’s overhead in undertaking such work. The reimbursement and
administrative fee shall be Additional Rent. Tenant’s removal obligations under
this Section shall survive the termination of this Lease. Any items of Tenant’s
Personal Property or trade fixtures which remain in the applicable portion of
the Premises after the expiration date of the applicable Lease Term may, on ten
(10) Business Days prior written notice to Tenant, at the option of Landlord, be
deemed abandoned and in such case may either be retained by Landlord as its
property or be disposed of, without accountability, at Tenant’s expense in such
manner as Landlord may see fit.

29.                  PERSONAL PROPERTY TAXES. Tenant agrees to pay, on or before
the due date thereof, all taxes charged, assessed or imposed upon the Personal
Property (including, without limitation, furniture, fixtures and equipment) of
Tenant in or about the Premises.

30.                  BROKERS. Each party represents and warrants to the other
that they have not made any agreement or taken any action which may cause anyone
to become entitled to a commission as a result of the transactions contemplated
by this Lease, and each will indemnify and defend the other from any all claims,
actual or threatened, for compensation by any such third person by reason of
such party’s breach of their representation or warranty contained in this
Section 30 except for Richards Barry Joyce & Partners, representing Landlord
exclusively, and T3 Advisors, representing Tenant exclusively. Landlord

40


--------------------------------------------------------------------------------


will pay any commission due to the broker(s) hereunder pursuant to its separate
agreement with the broker(s) hereunder subject to execution and delivery of this
Lease by Landlord and Tenant.

31.                  NOTICES. All notices or other communications hereunder
shall be in writing and shall be deemed to have been given (i) if delivered by
hand, by messenger or by an express delivery service (FedEx, UPS, DHL, etc.),
then if and when delivered (or if delivery is refused, when refused) to the
respective parties at the below addresses (or at such other address as a party
may hereafter designate for itself by notice to the other party as required
hereby), or (ii) if mailed, then on the third Business Day following the date on
which such communication is deposited in the United States mails, by first class
registered or certified mail, return receipt requested, postage prepaid, and
addressed to the respective parties at the below addresses (or at such other
address as a party may hereafter designate for itself by notice to the other
party as required hereby). Notice by counsel to a party shall be deemed notice
from such party.

31.1

 

If to Landlord:

 

Intercontinental Fund III 830 Winter Street, LLC
c/o Intercontinental Management Corp.
1270 Soldiers Field Road
Boston, MA 02135
ATTN: Scott Kelly

 

 

 

 

 

31.2

 

With a copy to:

 

Bradley & Associates
1270 Soldiers Field Road
Boston, MA 02135
ATTN: James M. Bradley, Esq.

 

 

 

 

 

31.3

 

If to Tenant before the Rent Commencement Date:

 

ImmunoGen, Inc.
128 Sidney Street
Cambridge, MA 2139
ATTN: Chief Financial Officer

 

 

 

 

 

31.4

 

If to Tenant after the Rent Commencement Date:

 

ImmunoGen, Inc.
830 Winter Street
Waltham, MA 02451
ATTN: Chief Financial Officer

 

 

 

 

 

31.5

 

With a copy to:

 

Looney, Cohen, Reagan & Aisenberg LLP
33 Broad Street
Boston, MA 02109
ATTN: James H. Cohen, Esq.

 

32.                  MISCELLANEOUS.

32.1              Authority. Each party represents and warrants that it is duly
formed and in good standing, and has full corporate or partnership power and
authority, as the case may be, to enter into this Lease and has taken all
corporate or partnership action, as the case may be, necessary to carry out the
transaction contemplated herein, so that when executed, this Lease constitutes a
valid and binding obligation enforceable in accordance with its terms.

32.2              Successors and Assigns. The obligations of this Lease shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that Landlord and

41


--------------------------------------------------------------------------------


each successive owner of the Building shall be liable only for obligations
accruing during the period of its ownership or interest in the Building, and
from and after the transfer by Landlord or such successive owner of its
ownership or other interest in the Building, Tenant shall look solely to the
successors in title for the performance of Landlord’s obligations hereunder
arising thereafter.

32.3              Waivers. No delay or forbearance by Landlord in exercising any
right or remedy hereunder or in undertaking or performing any act or matter
which is not expressly required to be undertaken by Landlord shall be construed,
respectively, to be a waiver of Landlord’s rights or to represent any agreement
by Landlord to undertake or perform such act or matter thereafter.

32.4              Waiver of Trial by Jury. Tenant hereby consents to the
exclusive jurisdiction of the courts of the state where the Premises are located
in any and all actions or proceedings arising under this Lease, and irrevocably
agrees to service of process in accordance with Section 31 above. Landlord and
Tenant agree to waive trial by jury in any action, proceeding or counterclaim
brought by either of the parties hereto against the other on any matter
whatsoever arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant, Tenant’s use of or occupancy of the
Premises and/or any claim of injury or damage and any emergency or any other
statutory remedy.

32.5              Limitation of Landlord’s Liabilities. Tenant shall look solely
to the Premises and rents derived therefrom and Landlord’s insurance proceeds
for enforcement of any obligation hereunder or by law assumed or enforceable
against Landlord, and no other property or other assets of Landlord shall be
subjected to levy, execution or other enforcement procedure for the satisfaction
of Tenant’s remedies or with respect to this Lease, the relationship of landlord
and tenant hereunder or Tenant’s use and occupancy of the Premises.

32.6              Time of the Essence. All times, wherever specified herein for
the performance by Landlord or Tenant of their respective obligations hereunder,
are of the essence of this Lease.

32.7              Severability. Each covenant and agreement in this Lease shall
for all purposes be construed to be a separate and independent covenant or
agreement. If any provision in this Lease or the application thereof shall to
any extent be invalid, illegal or otherwise unenforceable, the remainder of this
Lease, and the application of such provision other than as invalid, illegal or
unenforceable, shall not be affected thereby; and such provisions of this Lease
shall be valid and enforceable to the fullest extent permitted by law.

32.8              Headings and Terms. The title and headings of this Lease are
for convenience of reference only and shall not in any way be utilized to
construe or interpret the agreement of the parties as otherwise set forth
herein. The term “Landlord” and term “Tenant” as used herein shall mean, where
appropriate, all persons acting by or on behalf of the respective parties,
except as to any required approval, consents or amendments, modifications or
supplements hereunder when such terms shall only mean the parties originally
named on the first page of this Lease as Landlord and Tenant, respectively, and
their agents so authorized in writing.

32.9              Lease Not Binding Until Executed and Delivered. This Lease
shall not bind Landlord unless and until it has been signed and delivered by
Tenant, received and accepted by Landlord, and then countersigned and
redelivered by Landlord to Tenant.

32.10        Counterparts. This Lease may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same lease agreement.

42


--------------------------------------------------------------------------------


32.11        Amendment and Modification. This Lease, including all Exhibits and
Addenda attached hereto, each of which is incorporated in this Lease, contains
the entire agreement between the parties hereto, and shall not be amended,
modified or supplemented unless by agreement in writing signed by both Landlord
and Tenant.

32.12        Governing Law. This Lease shall be governed by and construed in
accordance with the laws of the State of Massachusetts.

32.13        Cross-Default. If there is more than one lease between Landlord and
Tenant, or any Biotech Affiliated Entity (as hereinbefore defined), for space in
the Building, a default under one lease shall be deemed to be a default under
both leases.

33.                  PARKING. Pursuant to all covenants, conditions and
agreements of this Lease, Landlord hereby authorizes for use by Tenant, at no
additional charge to Tenant, up to 2.8 non-reserved, first-come, first-served
parking spaces per 1,000 rentable square feet of the Premises leased hereunder,
which is currently two hundred forty-nine (249) non-reserved, first-come,
first-served parking spaces (such parking spaces to be allocated as follows: 2.4
non-reserved, first-come, first-served “surface” parking spaces per 1,000
rentable square feet of the Premises leased hereunder, and 0.4 non-reserved,
first-come, first-served “garage” parking spaces per 1,000 rentable square feet
of the Premises leased hereunder). Landlord reserves the right to rearrange the
configuration of any parking spaces, assign particular spaces to other tenants
of the Building, and otherwise change or alter the “surface” or “garage” parking
in any manner whatsoever, so long as Tenant is not deprived of the use of two
hundred forty-nine (249) parking spaces in the allocated ratios set forth above.
Landlord does not assume any responsibility for, and shall not be liable for,
any damage, loss or theft (of any nature whatsoever) to or of any automobiles or
other vehicles, or any contents or other Personal Property located therein,
while in or about the surface parking lot or structured parking garage.

34.                  SIGNAGE. Landlord, at its sole cost and expense, may modify
the signage plan of the Property in place as of the Lease Commencement Date, so
long as Landlord shall provide appropriate signage and monuments directing
Tenant’s employees and customers to the Building and the Premises. Any such
changes to the signage plan shall be subject to obtaining any necessary permits
from the City of Waltham or as required by other local law, regulation or
ordinance. Tenant, at Landlord’s sole cost and expense, shall have the right to
place its corporate name at (i) the entrance to the Premises, (ii) the Building
lobby directory, (iii) the Building monument sign, and (iv) the entrance to the
office park, each in accordance with any applicable Building Rules and
Regulations. Tenant’s corporate logo has been approved by Landlord in the form
attached hereto as Exhibit “O” and Tenant may incorporate its corporate logo
into its signage as set forth in sub- (i), (ii) and (iii) above. All tenant
signage shall be of similar size. No tenant shall enjoy signage on the exterior
of the Building unless it shall lease and occupy more than fifty percent (50%)
of the Building’s total rentable area; provided, however, Tenant, at Tenant’s
sole cost and expense, shall have the right to place its corporate name on the
exterior of the Building as long as Tenant continues to occupy the entire
Premises leased hereunder. Tenant agrees not to install, inscribe, paint, affix
or otherwise display any sign or advertisement on any part of the Premises or
the Building that can be seen from outside of the Premises or the Building
without Landlord’s prior written consent.

35.                  RIGHT OF FIRST OFFER. Provided that Tenant shall not be in
an Event of Default at the time of Landlord’s Notice of RoFO Premises (as
hereinafter defined) beyond any applicable grace period, and subject to any
pre-existing rights, Tenant shall have an ongoing right of first offer to lease
any space that becomes available in the Building (the “RoFO Premises”). The
Annual Fixed Rent for the RoFO Premises shall be one hundred percent (100%) of
the Fair Market Rental (as defined in Section 37 below).

43


--------------------------------------------------------------------------------


All other non-economic terms of this Lease shall apply, subject to the following
additional terms and conditions:

35.1              Before Landlord offers to lease the RoFO Premises to a third
party, Landlord shall offer to lease such space to Tenant in writing
(“Landlord’s Notice of RoFO Premises”). Tenant shall then have seven (7)
Business Days from receipt of Landlord’s Notice of RoFO Premises to accept the
economic terms and conditions of Landlord’s Notice of RoFO Premises by notifying
Landlord, in writing, of its intent to lease the RoFO Premises on said terms and
conditions.

35.2              If Tenant does not so notify Landlord of its intent to lease
the RoFO Premises, then Tenant shall have no further right to lease the RoFO
Premises, provided that if Landlord fails to execute a lease agreement for the
RoFO Premises with a third party upon substantially the same economic terms and
conditions as those set forth in Landlord’s Notice of RoFO Premises within one
hundred eighty (180) days of said seven (7) Business Day period, Tenant’s right
to lease the RoFO Premises shall revive and be in full force and effect. For the
purpose of this Section 35.2, the RoFO Premises refers to the specific
individual RoFO Premises contained in Landlord’s Notice of RoFO Premises.

35.3              If Tenant notifies Landlord of its intent to lease the RoFO
Premises, Landlord shall submit to Tenant, and Tenant shall execute and deliver
to Landlord within fifteen (15) Business Days from receipt thereof, an amendment
to the Lease which contains all of the terms and conditions set forth in
Landlord’s Notice of RoFO Premises, and such modifications to the Lease as may
be necessary to reflect the inclusion of the RoFO Premises. If Tenant fails to
execute and deliver said amendment within said fifteen (15) Business Day period,
Tenant’s right to lease the RoFO Premises shall terminate, and Landlord shall
have no further obligation to lease the RoFO Premises to Tenant and may lease
the RoFO Premises (or any portion thereof) to another party upon such terms and
conditions as Landlord may deem appropriate, free and clear of any rights in
favor of Tenant contained herein; provided, however, that so long as Tenant is
diligently and timely continuing to pursue the execution of such Lease amendment
to completion as provided for herein, Landlord agrees to extend the fifteen (15)
Business Day period referenced above for an additional fifteen (15) Business
Days.

35.4              Tenant may not assign, mortgage, pledge, encumber or otherwise
transfer its interest or rights under Section 35 (other than in connection with
an assignment of this Lease or a subletting of the Premises in its entirety),
and any such purported transfer or attempt to transfer shall be null and void
and without effect, shall terminate Tenant’s rights under Section 35, and shall
constitute a default under this Lease.

35.5              Notwithstanding anything to the contrary contained herein, if
and only if Landlord’s Notice of RoFO Premises is given within the last
twenty-four (24) months of the Lease Term (as the same may be extended),
Tenant’s right of first offer to lease the RoFO Premises shall be subject to
Tenant’s extension of the Lease Term for the Premises to meet the Lease Term
offered for the RoFO Premises so that the Premises and the RoFO Premises both
expire on the same date. In such event, the Fixed Rent for the Premises and the
RoFO Premises for such additional period shall be one hundred percent (100%) of
the Fair Market Value (as defined in Section 37 below).

36.                  EXTENSION OPTION. Provided that Tenant shall not be in an
Event of Default at the time of Tenant’s Extension Notice (as hereinafter
defined) beyond any applicable grace period, Tenant shall have two (2) options
(each an “Extension Option”) to extend the Lease Term, each for an additional
five (5) years (each an “Extension Term”), independent of Tenant’s obligation to
extend the Lease Term pursuant to Section 35.5 above. Tenant must exercise the
Extension Option by providing written notice of election to Landlord (the
“Extension Notice”) not more than fifteen (15) months nor fewer than twelve

44


--------------------------------------------------------------------------------


(12) months prior to the scheduled expiration of the Lease Term (as the same may
be extended). The Annual Fixed Rent in and for the Extension Term shall be one
hundred percent (100%) of the Fair Market Rental (as defined in Section 37
below). All other non-economic terms of this Lease shall apply during any
Extension Term.

37.                  FAIR MARKET RENTAL.

37.1              Fair Market Rental. As used herein, “Fair Market Rental” means
the Fixed Rent per annum which Landlord could reasonably expect to obtain from a
third party for the Premises or the RoFO Premises (as the case may be) if
Landlord put the same on the market for lease in “as is” condition for a term
corresponding to the term offered hereunder.

37.2              Fair Market Rental During Any Extension Term. With respect to
Sections 35.5 and 36 only, if Landlord and Tenant are unable to reach a written
agreement as to the Fair Market Rental ninety (90) days prior to the beginning
of any Extension Term, such dispute shall be resolved exclusively by resort to
the Arbitration (as hereinafter defined). Pending the initiation or outcome of
the Arbitration, Tenant shall not withhold any rents demanded by Landlord.

37.3              Arbitration. The “Arbitration” shall operate as described in
this paragraph. Within fifteen (15) days after the period for Landlord and
Tenant to reach a written agreement has expired without them having reached a
written agreement on the Fair Market Rental as described above, Landlord shall
choose a person who is then (and for the previous five (5) years has been) a
licensed real estate broker engaged in leasing comparable “biotech” and/or “life
science” commercial properties located in the greater Boston/Cambridge/Waltham
area where the Building is located (and obtain the acceptance of the person
chosen) to act as one of the arbitrators, Tenant shall choose a person who is
then (and for the previous five (5) years has been) a licensed real estate
broker engaged in leasing comparable “biotech” and/or “life science” commercial
properties located in the greater Boston/Cambridge/Waltham area where the
Building is located (and obtain the acceptance of the person chosen) to act as
one of the arbitrators, and each party shall notify the other of the name,
address and telephone number of the person who has been selected by it and has
agreed with it to act as an arbitrator. The two arbitrators (i.e., the one
selected by Landlord and the one selected by Tenant) shall endeavor to reach an
agreement as to what the Fair Market Rental should be; and if the two
arbitrators cannot agree in writing on what the Fair Market Rental should be at
least forty-five (45) days prior to the beginning of the Extension Term, they
shall choose a third person (who is a licensed real estate broker engaged in
leasing comparable “biotech” and/or “life science” commercial properties located
in the greater Boston/Cambridge/Waltham area where the Building is located)
mutually acceptable to them (and obtain the acceptance of such selection from
the person they have selected) to act as the third arbitrator. The arbitrators
selected by Landlord and Tenant shall each prepare their own determination of
the figure (the “Proposed Determination”) that should be the Fair Market Rental
and submit their respective Proposed Determinations in writing to the third
arbitrator promptly after the third arbitrator is chosen. The third arbitrator
shall meet with the first two arbitrators to review and discuss the Proposed
Determination submitted by each of them, and promptly thereafter issue his or
her own determination in writing to Landlord and Tenant. The determination of
the third arbitrator shall be made on the basis of which Proposed Determination
submitted by the other two arbitrators is closest to what the third arbitrator
believes the Fair Market Rental should be, and such determination of the third
arbitrator must be made only by his or her selecting one of the Proposed
Determinations previously submitted in writing by the other arbitrators. The
determination of the third arbitrator (or the determination mutually agreed to
by the first two arbitrators, if such written agreement is reached by them
before the selection of a third arbitrator is required) shall be binding and
conclusive on Landlord and Tenant.

45


--------------------------------------------------------------------------------


38.                  ANCILLARY SPACE. Landlord understands that Tenant may
require emergency back-up power in connection with the operation of Tenant’s
business which would necessitate the installation and operation of an emergency
back-up generator and fuel tank (such fuel tank not to exceed 1,000 gallon
capacity), together with related equipment, mountings and supports
(collectively, “Tenant’s Generator”), and one (1) CO2 tank, one (1) N2 (gas
nitrogen) tank, and one (1) LN2 (liquid nitrogen) tank (collectively, “Auxiliary
Tanks”), adjacent to, or on the roof of, the Building. Landlord will make
available to Tenant, at no additional charge to Tenant, either (but not both)
such adjacent space or rooftop space (the “Ancillary Space”) in a location to be
determined by agreement of Landlord and Tenant, and as shown on Exhibit “P”
attached hereto and made part of hereof, and upon the terms and conditions set
forth below:

38.1              The Ancillary Space shall be used only for housing and
operating Tenant’s Generator and Auxiliary Tanks as approved in writing by
Landlord. Landlord’s approval shall not be unreasonably withheld, conditioned or
delayed provided Tenant demonstrates to Landlord’s reasonable satisfaction that
Tenant’s Generator and Auxiliary Tanks (a) will not affect the structural
integrity of the Building; (b) will not negatively impact the roof or the roof
membrane; (c) will not interfere with any Building equipment operated by
Landlord; and (d) will comply with all Legal Requirements.

38.2              Tenant shall not install or operate Tenant’s Generator and
Auxiliary Tanks until Tenant has obtained and submitted to Landlord (a) copies
of Tenant’s plans and specifications for Tenant’s Generator and Auxiliary Tanks;
and (b) all required governmental permits, licenses and authorizations necessary
for the installation and operation thereof. In addition, Tenant shall comply
with all Building Rules and Regulations (and Construction Rules and Regulations)
promulgated by Landlord in the installation, operation and maintenance of
Tenant’s Generator and Auxiliary Tanks.

38.3              Tenant shall adequately sound-proof Tenant’s Generator to
comply with all Legal Requirements and Landlord’s specified maximum decibel
levels for equipment operations.

38.4              Notwithstanding anything to the contrary contained herein, in
the event that Landlord determines that the periodic testing of Tenant’s
Generator interferes with the operation of the Building or the operations of any
of the occupants of the Building, then Tenant shall, upon written notice from
Landlord, cause all further testing of Tenant’s Generator to occur after normal
Business Hours. Other than for periodic testing as aforesaid, in no event shall
Tenant be entitled to operate Tenant’s Generator except in cases of a power
outage to the Premises or any portion thereof.

38.5              Landlord shall have no obligation to prepare the Ancillary
Space for Tenant’s use. Nor does Landlord makes any warranties or
representations to Tenant as to the suitability of the Ancillary Space for the
installation and operation of Tenant’s Generator and Auxiliary Tanks.

38.6              Landlord shall have no obligation to provide any services,
including, without limitation, electric current, to the Ancillary Space or to
Tenant’s Generator and Auxiliary Tanks.

38.7              Tenant shall be responsible for the cost of maintaining and
repairing Tenant’s Generator and Auxiliary Tanks, and the cost of repairing any
damage to the Building (or necessary improvements to the Building) caused by or
as a result of the installation and operation of Tenant’s Generator and
Auxiliary Tanks.

38.8              If the installation and operation of Tenant’s Generator and
Auxiliary Tanks damages the roof, or invalidates or negatively impacts the roof
warranty, Tenant shall be fully responsible for the cost of any subsequent
repairs to the roof (to the extent that such roof warranty is invalidated or
negatively

46


--------------------------------------------------------------------------------


impacted) related to such installation and operation. Notwithstanding the
foregoing, provided Tenant uses a licensed contractor approved by the provider
of Landlord’s roof warranty (which is currently Carlisle SynTec Incorporated) to
install, maintain and repair Tenant’s Generator and Auxiliary Tanks, Tenant
shall not be responsible for the cost of any subsequent repairs to the roof (to
the extent that such roof warranty is invalidated or negatively impacted)
related to such installation, maintenance and repair.

38.9              Tenant shall use commercially reasonable efforts to ensure
that the installation and operation of Tenant’s Generator and Auxiliary Tanks do
not adversely affect the insurance coverage for the Building. If for any reason
the installation or operation of Tenant’s Generator and Auxiliary Tanks does
result in an increase in the amount of the premiums for such insurance coverage,
then Tenant shall be liable for the full amount of any such increase resulting
from the installation and operation of Tenant’s Generator and Auxiliary Tanks.

38.10        Tenant shall, at all times during the Lease Term and for such
further time as Tenant shall occupy the Ancillary Space or any part thereof,
covenant and agree to exonerate, indemnify, defend, protect and save Landlord
and Landlord Parties harmless from and against any and all claims, demands,
expenses, losses, suits and damages as may be occasioned arising out of the
installation and operation of Tenant’s Generator and Auxiliary Tanks, except if
caused by the negligence or willful misconduct of Landlord, its agents, servants
or employees.

38.11        Except in response to an emergency where no prior notice is
practicable (Landlord and Tenant shall cooperate to develop procedures and
policies for emergency access), neither Tenant nor Tenant’s Contractor shall
have the right to access the roof of the Building (including the Ancillary Space
if so located) unless (a) Tenant or Tenant’s Contractor shall have given
Landlord at least two (2) full Business Days notice of the need therefor; (b)
Tenant or Tenant’s Contractor is accompanied by an authorized representative of
Landlord during such roof access; and (c) such roof access occurs during normal
Business Hours (or if outside normal Business Hours, Tenant shall reimburse
Landlord for the reasonable expense of providing off-hours personnel to
accompany Tenant or Tenant’s Contractor.

38.12        Landlord may require that Tenant’s Generator and Auxiliary Tanks be
screened from public view. Landlord may, at its election, relocate Tenant’s
Generator and Auxiliary Tanks; provided, however, that Landlord shall be
responsible for the cost of such relocation and shall cooperate with Tenant to
schedule the process of relocation to avoid interruption in Tenant’s back-up
power supply.

38.13        At Landlord’s election, Tenant shall remove Tenant’s Generator and
Auxiliary Tanks at the expiration or earlier termination of this Lease and
Tenant or Tenant’s Contractor shall be responsible for the cost of repairing any
damage to the Ancillary Space, the roof of the Building (if the Ancillary Space
is so located), and any other portions of the Building caused by the
installation, operation, maintenance or removal of Tenant’s Generator and
Auxiliary Tanks.

38.14        Tenant may not assign, mortgage, pledge, encumber or otherwise
transfer its interest or rights under Section 38 (other than in connection with
an assignment of this Lease or a subletting of the Premises in its entirety),
and any such purported transfer or attempt to transfer shall be null and void
and without effect, shall terminate Tenant’s rights under Section 38, and shall
constitute a default under this Lease.

39.                  BUILDING RULES AND REGULATIONS. Attached hereto as Exhibit
“F” are the Building Rules and Regulations currently in effect which have been
specifically and expressly adopted by Landlord and Tenant as of the Lease Date.
Landlord shall have the right from time to time to make commercially reasonable
adjustments to the Building Rules and Regulations; provided, however, Landlord
shall at all

47


--------------------------------------------------------------------------------


times use commercially reasonable efforts to enforce the Building Rules and
Regulations uniformly against all tenants of the Building.

40.                  LANDLORD REPRESENTATION. Notwithstanding anything contained
in this Lease to the contrary, Landlord represents, to the best of its
knowledge, that as of the Lease Commencement Date, (a) the Property is in
compliance with all Legal Requirements and Environmental Laws, and (b) there has
been no violation of Legal Requirements or Environmental Laws of which Landlord
has notice that has not been cured. Tenant’s sole remedy for the inaccuracy of
such representation shall be to notify Landlord of any such violation within
thirty (30) days after the Lease Commencement Date, and Landlord shall remedy
the condition at its sole cost and expense.

41.                  EXHIBITS AND ADDENDA. Additional terms to this Lease, if
any, are set forth in the attached Exhibits and Addenda, which are incorporated
herein by reference as follows:

A.                     Legal Description

B.                       Premises

C.                       Fixed Rent

D.                      Provisions Regarding Additional Rent

E.                        Form of Commencement Date Certificate

F.                        Building Rules and Regulations

G.                       Form of Tenant Estoppel Certificate

H.                      Form of Subordination, Non-Disturbance and Attornment
Agreement

I.                           Draft Letter of Credit

J.                          Base Building Specifications

K.                      Tenant Design Manual

L.                        Tenant Plans

M.                   Permitted Hazardous Materials and Protocol

N.                      INTENTIONALLY DELETED

O.                      Tenant’s Corporate Logo

P.                        Ancillary Space

Q.                      Tenant’s Proposed Plans

[END OF TEXT; SIGNATURES FOLLOW ON NEXT PAGE.]

48


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Lease to be executed on
the day and year first above written.

 

LANDLORD:

 

 

 

 

 

INTERCONTINENTAL FUND III 830 WINTER
STREET, LLC,

 

 

a Massachusetts limited liability company

 

 

 

 

 

BY: 

 

 

 

INTERCONTINENTAL REAL ESTATE

 

 

INVESTMENT FUND III LLC,

 

 

a Massachusetts limited liability company,
its Manager

 

 

 

 

 

 

BY:

 

 

 

INTERCONTINENTAL REAL ESTATE
CORPORATION,

 

 

a Massachusetts corporation,
its Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Peter Palandjian

 

 

 

Name:

Peter Palandjian

 

 

Title:

President and Treasurer

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 

IMMUNOGEN, INC.,

 

 

a Massachusetts corporation

 

 

 

 

 

 

By:

/s/ Daniel Junius

 

 

 

Name:

Daniel Junius

 

 

Title:

Executive Vice President and Chief
Financial Officer

 

49


--------------------------------------------------------------------------------


EXHIBIT “C”

FIXED RENT

Tenant shall pay Fixed Rent for the Lease Term as follows:

 

 

FIXED RENT FOR “PREMISES”

 

 

 

 

 

 

 

620

 RSF (Basement pH Room)

 

 

+

687

 RSF (Basement Waste Room)

 

 

+

34,986

 RSF (First Floor)

 

 

+

38,511

 RSF (Second Floor)

 

 

+

14,126

 RSF

(Third Floor)

 

 

=

88,930

 RSF TOTAL

 

 

Period

 

Annual
Fixed Rent

 

Monthly
Fixed Rent

 

Per RSF

 

Lease Commencement Date – day before Rent Commencement Date

 

N/A

 

$

0.00

 

$

0.00

 

Year 1

 

$

3,423,805.00

 

$

285,317.08

 

$

38.50

 

Year 2

 

$

3,423,805.00

 

$

285,317.08

 

$

38.50

 

Year 3

 

$

3,423,805.00

 

$

285,317.08

 

$

38.50

 

Year 4

 

$

3,690,595.00

 

$

307,549.58

 

$

41.50

 

Year 5

 

$

3,690,595.00

 

$

307,549.58

 

$

41.50

 

Year 6

 

$

3,690,595.00

 

$

307,549.58

 

$

41.50

 

Year 7

 

$

3,957,385.00

 

$

329,782.08

 

$

44.50

 

Year 8

 

$

3,957,385.00

 

$

329,782.08

 

$

44.50

 

Year 9

 

$

3,957,385.00

 

$

329,782.08

 

$

44.50

 

Year 10

 

$

4,224,175.00

 

$

352,014.58

 

$

47.50

 

Year 11

 

$

4,224,175.00

 

$

352,014.58

 

$

47.50

 

Year 12

 

$

4,224,175.00

 

$

352,014.58

 

$

47.50

 

 

Rent checks should be made payable to Intercontinental Fund III 830 Winter
Street, LLC and delivered to:

Intercontinental Fund III 830 Winter Street, LLC
P.O. Box 847902
Boston, MA 02284-7902

C-1


--------------------------------------------------------------------------------


EXHIBIT “D”

PROVISIONS REGARDING ADDITIONAL RENT

A.        Exclusions from Operating Expenses.

(1)                  any costs of managing the property other than a management
fee, and any management fees in excess of five percent (5%) of the gross rental
income of the Property;

(2)       wages, salaries, taxes, workers compensation insurance premiums or
fringe benefits paid to employees of Landlord or affiliates of Landlord above
the grade of asset manager or, where such employees at the grade of asset
manager or below devote time to properties other than the Property, the portion
not allocable to the Property;

(3)       costs of repairs to the extent actually reimbursed by insurance, or
resulting from eminent domain takings to the extent covered by the award;

(4)       any costs which have been previously included in Taxes or Operating
Expenses (whether under the same or a different category);

(5)       financing and refinancing costs in respect of any financing of the
Property, including debt service, amortization, points and commissions in
connection therewith;

(6)       rent or other charges payable under any ground or underlying lease;

(7)       costs of repositioning, selling or syndicating Landlord’s interest in
the Property;

(8)       advertising and promotional expenditures, contributions or gifts;

(9)       brokerage fees or commissions;

(10)     legal fees incurred in connection with Landlord’s preparation,
negotiation and enforcement of leases with other tenants; and any other
professional fees for matters not relating to the normal administration and
operation of the Property, or relating to matters which are excluded from
Operating Expenses for the Property;

(11)     interest or penalties for any delinquent payments by Landlord unless
and to the extent resulting from Tenant’s failure to pay, when and as due,
Tenant’s Proportionate Share of the Taxes and Operating Expenses (in which case
Tenant shall be responsible for 100% of such interest or penalties);

(12)     the cost of making leasehold improvements and decorations to any
leasable space to prepare the same for occupancy by a tenant thereof, or
thereafter for the benefit of a particular tenant or tenants;

(13)     services performed for or provided to any tenant to the extent such
services are exclusive to such tenant;

(14)     any expenditures on account of Landlord’s acquisition of air or similar
development rights;

D-1


--------------------------------------------------------------------------------


(15)     the cost of capital improvements that do not constitute Ordinary
Capital Improvements unless Tenant shall request or approve any such
improvement;

(16)     Landlord’s depreciation of the Building or other improvements or
amortization of personal property or equipment;

(17)     Interest, principal, points, fees, amortization and other costs
associated with any debt and rent payable under any lease to which this Lease is
subject, and all costs and expenses associated with any such debt or lease and
any ground lease rent, irrespective of whether this Lease is subject or
subordinate thereto;

(18)     Rent for any office space occupied by Building management personnel to
the extent the size or rental rate for of such office space exceeds the size or
fair market rental of office space occupied by management personnel of
comparable “biotech” and/or “life science” commercial properties located in the
greater Boston/Cambridge/Waltham area where the Building is located; and

(19)     Costs associated with the operation of the business of the entity which
constitutes Landlord as the same are distinguished from costs of the operation
of the Building, including accounting and legal matters, costs of defending any
lawsuits with any mortgagee (except as the actions of Tenant may be in issue),
costs of selling, syndicating, financing, mortgaging or hypothecating any of
Landlord’s interests in the Building, and costs incurred in connection with any
disputes between Landlord and other tenants of the Building which arise from a
lease default or breach by such tenants.

(20)     Costs associated with complying with any Legal Requirement or
Environmental Law in effect prior to the Lease Commencement Date.

B.        Overtime HVAC. Tenant’s clean room areas shall be served by a
dedicated HVAC system controlled by Tenant and with energy provided under
Tenant’s metered electricity. The HVAC system for the balance of the Premises
shall be tied into the Building HVAC system and shall be available for use by
Tenant on a 24/7/365 basis with all expenses for HVAC service and energy use
included in Operating Expenses, and with no separate charge to Tenant for use
outside regular Business Hours.

D-2


--------------------------------------------------------------------------------